Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
Kenneth Fasola (“Employee”), and Magellan Health, Inc. (together with any
successor or assign,  the “Employer) on behalf of itself and its subsidiaries
and affiliates (collectively referred to herein as the “Company”) on this 31st
day of October, 2019.

WHEREAS, Employer desires to obtain the services of Employee and Employee
desires to render services to Employer; and

WHEREAS, Employer and Employee desire to set forth the terms and conditions of
Employee’s employment with Employer under this Agreement;

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants and agreements contained in this Agreement, the parties agree as
follows:

STATEMENT OF AGREEMENT

1.         Employment.  Employer agrees to employ Employee, and Employee accepts
such employment in accordance with the terms of this Agreement, for a term
commencing on November 14, 2019  (the “Commencement Date”) and, unless
terminated earlier in accordance with the terms of Section 6 of this Agreement,
ending on the first anniversary of the Commencement Date  (including this term
and any extensions or renewals in accordance with this Section 1, the
“Term”).  Thereafter, the Term of this Agreement shall automatically renew for
twelve (12) month periods on the last day of the applicable Term, unless sooner
terminated as provided herein.  If either party desires not to renew the Term of
this Agreement, they must provide the other party with written notice of their
intent not to renew the Term of this Agreement at least one hundred eighty (180)
days prior to the last day of the applicable Term. Non-renewal of the Term of
this Agreement by either party will in all cases result in termination of
Employee’s employment on the last day of the applicable Term.  Employer’s notice
of intent not to renew the Agreement shall be deemed to be a termination without
Cause on the last day of the applicable Term for purposes of this Agreement and
any other plan and/or policy of the Company or any other written agreement to
which Employer and Employee are parties in which termination without Cause is
relevant.  As such, the provisions of Section 6(c) or Section 6(e) shall apply,
as applicable.

Employee represents and warrants that the execution and delivery of this
Agreement by Employee does not conflict with, or result in a breach of or
constitute a default under, any agreement or contract to which Employee is a
party or by which Employee is bound.  In addition, Employee has informed the
Employer of, and provided the Employer with copies of, any non-competition,
confidentiality, work-for-hire or similar agreements to which Employee is
subject or may be bound.

2.         Position and Duties of Employee.  During the Term, Employee will
serve as Chief Executive Officer of Employer and will be appointed on the
Commencement Date as a member of the board of directors (the “Board”) of
Employer and shall continue as a member of the Board thereafter to the extent
elected by shareholders of Employer.  During the Term, Employee shall report
directly to the Board and shall have such duties, powers and authorities
customarily vested










in the office of chief executive officer of a public company the size and nature
of Employer.  Employee agrees to serve in such positions until the expiration of
the Term or such time as Employee’s employment with Employer is terminated
pursuant to this Agreement.

3.         Time Devoted; Undertakings.  During the Term Employee will devote his
full business time and energy to the business affairs and interests of Employer,
and will use his best efforts and abilities to promote Employer’s
interests.  Employee agrees that he will diligently endeavor to perform services
contemplated by this Agreement in a manner consistent with his position and in
accordance with the policies established by the Employer.  Excluding charitable
and civic organizations, Employee shall not serve on any outside boards of
directors of any organizations without the prior approval of the Board.  Nothing
herein shall preclude Employee from managing his personal and family investments
or from serving on any advisory board he is currently serving on as of the date
of this Agreement as set forth on Schedule I, so long as such activities do not
materially interfere with the performance of Employee’s duties and
responsibilities under this Agreement or result in a breach of Section 7 of this
Agreement.

4.         Compensation.

(a)        Base Salary.  During the Term, Employer will pay Employee a base
salary at a rate of $1,000,000 per year which amount will be paid in bi-weekly
intervals, less appropriate withholdings for federal and state taxes and other
deductions authorized by Employee.  Such salary will be subject to annual review
and subject to increase, but not decrease.  Employee’s annual base salary, as in
effect from time to time in accordance with this Agreement, is hereinafter
referred to as the “Base Salary.”

(b)        Annual Bonus.  During the Term beginning with the 2020 fiscal year,
 Employee’s annual target bonus opportunity will be 100% of Base Salary (“Target
Bonus”) under the Company’s Incentive Compensation Plan (or successor annual
incentive plan applicable to similarly situated executive officers), with the
ability to earn up to 200% of Base Salary, based upon the achievement of
performance goals, which goals shall be established by the Board after
consultation with Employee within the first ninety (90) days of each fiscal
year.  The actual payout to Employee will be based on Company and individual
performance during the measurement period.  Except as otherwise provided herein,
any such bonus payable to Employee shall be paid to Employee in cash during the
period January 1 to March 15 of each year in respect of service in the preceding
year provided that Employee is still employed by Employer at the time the bonus
is paid.  If Employee’s target bonus as a percentage of Base Salary is increased
during the Term, “Target Bonus” for purposes of this Agreement shall mean such
increased amount.

(c)        Sign-on Equity Grant.  Employee will receive a grant of a number of
Performance-Based Restricted Stock Units (the “PSUs”) with a value determined by
the Employer consistent with its valuation of other PSUs equal to $2,000,000, to
be granted on the first business day of the month following the month of
commencement of his employment under this Agreement.  Such PSUs shall be granted
pursuant to the form of Performance-Based Restricted Stock Unit Agreement
attached hereto as Exhibit A and the terms of the Employer’s 2016 Management
Incentive Plan (or any successor equity and/or long-term incentive plan
applicable to similarly situated executive officers) (the “LTIP Plan”). 
Employee will receive a grant of a number of Restricted Stock  Units (the
“RSUs”)  equal to $2,000,000,  to be granted on the first business day





2




of the month following the month of commencement of his employment under this
Agreement.  Such RSUs shall be granted pursuant to the form of Restricted Stock
Unit Agreement attached hereto as Exhibit B and the terms of the LTIP Plan.

(d)        Sign-on Bonus. Employee will receive a sign-on bonus equal to
$750,000 (“Sign-on Bonus”), payable in cash within 30 days following the
Commencement Date.  If Employee’s employment terminates pursuant to Section 6(a)
or (b) prior to the first anniversary of the Commencement Date, Employee will be
required, and hereby agrees, to repay to Employer the entire Sign-on Bonus
within thirty (30) days following receipt of written notice from Employer.

(e)        Benefits.  During the Term, Employee will be eligible to participate
in Employer’s retirement and health and welfare benefit plans (the “Benefit
Plans”) commensurate with his position on a basis at least as favorable as other
similarly situated senior level executives of Employer.  Employee will receive
separate information detailing the terms of such Benefit Plans and the terms of
those plans will control.  During the Term, beginning with calendar year 2020,
Employee also will be entitled to participate in Employer’s annual incentive
plans (without duplicable of Section 4(b)) and LTIP Plan, on terms at least as
favorable as other similarly situated senior level executives of Employer;
provided the annual target value for 2020 for Employee’s LTIP Plan grant shall
be 400% of Base Salary and each grant to Employee under the LTIP Plan shall
provide for the mandatory adjustment provisions contained the Sign-On Equity
award agreements.  Annual incentive payments, if any, will be determined and
paid (unless validly deferred if then permitted by the Company) between
January 1 and March 15 of the year following the performance year.  Employee
will be entitled to no less than three (3) weeks of paid time off.

5.         Expenses.  During the Term of this Agreement, Employer will reimburse
Employee promptly for all reasonable travel, entertainment, parking, business
meetings and similar expenditures in pursuance and furtherance of Employer’s
business upon receipt of reasonably supporting documentation as required by
Employer’s policies applicable to its employees generally, subject to
Section 10(a)(ii).

6.         Termination.

Any termination of Employee’s employment under this Section 6 shall result in a
termination of the Term as of the last day of Employee’s employment hereunder as
determined in accordance with this Agreement.

(a)        Termination Due to Resignation.  During the Term, Employee may resign
his employment at any time (other than for Good Reason) by giving 90 days
written notice of resignation to Employer.  Except as otherwise set forth in
this Agreement, Employee’s employment, and Employee’s right to receive
compensation and benefits from Employer, will terminate upon the effective date
of Employee’s termination.

If Employee resigns pursuant to this Section 6(a), Employer’s only remaining
financial obligation to Employee under this Agreement will be to pay, subject to
Section 10: (i) any earned but unpaid Base Salary and accrued paid time off
through the effective date of Employee’s termination; (ii) reimbursement of
expenses incurred by Employee through the effective date of termination which
are reimbursable pursuant to this Agreement; and (iii) Employee’s vested





3




portion of awards under the LTIP Plan (or any applicable award agreement),  any
Magellan deferred compensation and/or other benefit plan in accordance with the
applicable terms of such plan or agreement (the “Accrued Amounts”); provided
that all Accrued Amounts shall remain subject to the Employer’s clawback
policy(s) or other recapture policies as in effect from time to time and
applicable law.  In addition, for all terminations, Employee shall remain
entitled to his rights under Sections 6(e)(ii), 12 and 20 of this Agreement, to
the extent not otherwise forfeited in connection with such termination in
accordance with applicable law.

(b)        Termination with Cause.  Employee’s employment, and Employee’s right
to receive compensation and benefits from Employer (except as otherwise provided
herein or required by applicable law),  may be terminated for “Cause” by the
Board during the Term after following the procedures set forth herein under the
following circumstances:

(i)        Employee’s commission of an act of fraud or material dishonesty
involving his duties on behalf of Employer;

(ii)       Employee’s failure or refusal to faithfully and diligently perform
duties assigned to Employee (other than any failure resulting from Employee’s
incapacity due to physical or mental illness) after a written demand for
performance is delivered to Employee or Employee’s material breach of Sections 7
and/or 8 of  this Agreement;

(iii)      Employee’s material failure or refusal to abide by Employer’s
policies, rules, procedures or lawful directives relating to the performance of
his duties, including related to sexual harassment, which, if curable as
determined by the Board, is not cured within 30 days after receipt of written
notice from Employer of such material failure or refusal;

(iv)       Employee’s intentional misconduct unrelated to Employer which is
materially damaging or reasonably likely to result in material damage to
Employer (economically or its reputation);

(v)        an act of gross neglect or misconduct by Employee that relates to the
affairs of Employer, which is materially damaging or reasonably likely to result
in material damage to Employer (either economically or its reputation);  or

(vi)       Employee’s plea of guilty or no contest to, or conviction of a felony
or a misdemeanor (other than a traffic violation misdemeanors).

Prior to terminating Employee’s employment for Cause, the Board must provide
written notice to Employee describing the act or omission that constitutes Cause
and, if Employee fails to cure such act or omission in any time period set forth
above, if any, or the act or omission is not curable as determined by the Board,
there is a vote by a majority of the members of the Board to terminate his
employment for Cause.  If Employee is terminated pursuant to this Section 6(b),
Employer’s only remaining financial obligation to Employee under this Agreement
will be to pay, subject to Section 10, the Accrued Amounts; provided Employee
shall remain entitled to his rights under Sections  6(e)(ii), 12 and 20 of this
Agreement, to the extent not otherwise forfeited in connection with such
termination in accordance with applicable law.





4




(c)        Termination Without Cause by Employer (Including Notice of
Non-Renewal) or with Good Reason by Employee.  During the Term, Employer may
terminate Employee’s employment for any reason without Cause at any time.  If
Employer terminates the Term of this Agreement and Employee’s employment without
Cause, including by providing a timely notice of non-renewal of the Term in
accordance with Section 1 above (“Employer Notice of Non-Renewal”), or Employee
terminates the Term of this Agreement and his employment with Good Reason, in
addition to the Accrued Amounts and subject to Employee’s execution, delivery
and non-revocation of an effective release of claims in favor of Employer in the
form attached hereto as Exhibit C (with modifications determined by Employer to
be necessary or advisable under applicable law for a complete release of claims)
(the “Release”), Employee shall be entitled to (subject to Section 10): (i) cash
severance in an amount equal to one and one-half times (1.5x) the sum of (x)
Base Salary plus (y) Target Bonus, payable in equal installments over a period
of eighteen (18) months beginning as soon as reasonably practicable following
Employee’s termination date; (ii) a pro rata portion (based on the portion of
the year during which Employee was employed) of the bonus called for by Section
4(b) for the year in which termination occurs, in an amount determined based on
actual performance, payable at the time of the annual bonus payout for other
employees, but in all events in accordance with Section 4(b);  (iii) if Employee
and any of Employee’s eligible dependents, in each case, who participate in
Employer’s medical, dental, vision and prescription drug plans as of the date of
termination, timely elect COBRA coverage under such plans, Employer shall pay
its portion of such COBRA premiums (on a monthly basis) for a period of up to
eighteen (18) months following the date of termination, with the COBRA premium
shared in the same relative proportion of the insurance premiums shared by
Employer and Employee as in effect on the date of termination; provided, that if
and to the extent that any benefit described in this Section 6(c)(iii) is not or
cannot be paid or provided under any Employer plan or program without adverse
tax consequences to Employer or Employee or for any other reason, then the
Company shall pay Employee a monthly payment in an amount equal to Employer’s
cost of providing such benefit.  The reimbursement or payment of COBRA premiums
(or the monthly payment, if applicable) provided under this Section 6(c) shall
cease to be effective as of the date Employee becomes eligible for coverage
under the medical, dental, vision and prescription drug plans, as applicable, of
a subsequent employer;  and (iv) with respect to the Sign-On Equity Awards
granted under Section 4(c), full vesting as of the date of termination of
Employee’s employment of all RSUs and continued vesting or settlement of the
PSUs as if Employee had remained employed with the Employer through the term of
the PSUs (subject to Section 10 if applicable).  In addition, for a termination
without Cause (including by an Employer Notice of Non-Renewal) or a resignation
for Good Reason by Employee, Employee shall be paid any unpaid portion of the
Sign-on Bonus, payable on the date Employee would have received such bonus if he
remained employed.  Employee shall remain entitled to his rights under Sections
6(e)(ii), 12 and 20 of this Agreement, to the extent not otherwise forfeited in
connection with such termination in accordance with applicable law.

For purposes of this Agreement, “Good Reason” shall mean: (A) any reduction in
Employee’s then current Base Salary or Target Bonus opportunity; (B) any
diminution in Employee’s position, duties or authorities to those not
customarily vested in the office of chief executive officer of a public company
the size and nature of Employer; (C) a change in the reporting structure so that
Employee reports to anyone other than the Board; (D) failure to appoint Employee
as a member of the Board as of the Commencement Date, or, during the Term,
Employee is not re-elected to such position (if he is ready, willing and able to
serve) or he is





5




removed from such position; (E) any breach by Employer of any material provision
of this Agreement or its Exhibits;  or (F) the failure of a successor to at
least 75% of the consolidated assets of the Employer (measured using a
quantitative analysis determined in good faith by the Board) in a single
transaction to assume this Agreement, either contractually or as a matter of
law, as of the closing of such transaction; provided, that Employee provides
written notice to Employer, as applicable, of the existence of any such
condition within ninety (90) days of Employee having actual knowledge of the
initial existence of such condition and Employer, as applicable, fails to remedy
the condition within thirty (30) days of receipt of such notice (the “Cure
Period”).  In order to resign for Good Reason, Employee must actually terminate
employment no later than 30 days following the end of such Cure Period, if the
Good Reason condition remains uncured.

(d)        Automatic Termination.  The Term of this Agreement will terminate
automatically upon the death or Disability of Employee.  Employee will be deemed
to be “Disabled” or to suffer from a “Disability” within the meaning of this
Agreement if, because of a physical or mental impairment, Employee has been
unable to perform the essential functions of his position, with or without
reasonable accommodation, for a period of 180 consecutive days, or if Employee
can reasonably be expected to be unable to perform the essential functions of
his position for such period as determined by a medical doctor selected by
Employer and Employee (provided if the parties cannot agree on a medical doctor
for this purpose, Employer and Employee shall each select a medical doctor and
such medical doctors shall select the medical doctor to make this
determination).  If Employee is terminated pursuant to this Section 6(d),
Employee or his estate will receive, subject to Section 10, (i) a pro rata
portion (based on the portion of the year during which Employee was employed) of
the bonus called for by Section 4(b) for the year in which termination occurs,
payable at the time of the annual bonus payout for other employees, but in all
events in accordance with Section 4(b), (ii) the Accrued Amounts, and (iii) the
unpaid portion of the Sign-on Bonus, payable on the date Employee would have
received such bonus if he remained employed.  Employee shall also remain
entitled to his rights under Sections 6(e)(ii), 12 and 20 of this Agreement, to
the extent not otherwise forfeited in connection with such termination in
accordance with applicable law.

(e)        Termination Without Cause by the Employer (Including by Employer
Notice of Non-Renewal) or With Good Reason by Employee in Connection With, or
Within Two Years After, a Change in Control.

(i)         If Employer terminates the Term of this Agreement and Employee’s
employment without Cause (including by an Employer Notice of Non-Renewal), or if
Employee terminates the Term of this Agreement and his employment with Good
Reason,  on or prior to and in connection with a Change in Control (as defined
below), or within two years after a Change in Control, Employee shall receive
the following, in addition to the amounts and benefits described in Section
6(c), Employee shall receive cash severance in an amount equal to one and
one-half times (1.5x) the sum of (x) Base Salary plus (y) Target Bonus, payable
in a single cash installment immediately after termination (subject to Section
10), contingent upon Employee executing, delivering and making irrevocable the
Release, within the time periods set forth herein.  Employee shall also remain
entitled to his rights under Sections 6(e)(ii), 12 and 20 of this Agreement, to
the extent not otherwise forfeited in connection with such termination in
accordance with applicable law.





6




(ii)       Notwithstanding any provision of this Agreement or otherwise, if any
portion of the payments, entitlements, distributions or benefits paid or payable
to Employee or provided or to be provided for his benefit under this Agreement
or otherwise (including, without limitation, under any other agreement with the
Company or plan of the Company (including by an entity effecting the change in
control) (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment” and would, but for this Section 6(e)(ii), result in the
imposition on Employee of an excise tax under Section 4999 of the Code or any
similar federal or state law (the “Excise Tax”), then the Total Payments to be
made to Employee shall  either be (i) delivered in full or (ii) delivered in
such amount so that no portion of such Total Payments would be subject to the
Excise Tax, whichever of the foregoing results in the receipt by Employee of the
greatest benefit of an after-tax basis (taking into account the applicable
federal, state and local income and employment taxes, the Excise Tax).  If, in
connection with making this determination, Employee requests that Employer
obtain, at its sole expense, an independent valuation of the non-competition,
non-solicitation and other restrictions on Employee’s activities for the purpose
of allocating reasonable compensation to reduce the value of Employee’s excess
parachute payments, to the extent permitted by Section 280G of the Code, then
Employer shall obtain such independent valuation and shall consider the results
in good faith.  To the extent such Total Payments are required to be reduced
hereunder, the parachute payment amounts due to Employee (but no non-parachute
payment amounts) shall be reduced in the following order: (A) the parachute
payments that are payable in cash shall be reduced with amounts that are payable
last reduced first; (B) payments and benefits due in respect of any equity,
valued at full value (rather than accelerated value), with the highest values
reduced first (as such values are determined under Treasury Regulation Section
1.280G-1, Q&A 24); (C) all other non-cash benefits valued at full value (rather
than accelerated value), with the highest values reduced first (as such values
are determined under Treasury Regulation Section 1.280G-1, Q&A 24); and (D) all
other non-cash benefits not otherwise described in clauses (B) and (C) reduced
last.  The determinations to be made with respect to this Section 6(e)(ii) shall
be made by a certified public accounting firm (the “Accountant”) designated by
Employer and reasonably acceptable to Employee.  Employer shall be responsible
for all charges of the Accountant.  The Accountant shall provide its
determinations and calculations, together with supporting documentation, both to
Employer and Employee in connection with the event that is reasonably expected
to give rise to imposition on the Employee of the Excise Tax.  For the avoidance
of doubt, this Section 6(e)(ii) shall apply whether or not Employee’s employment
has terminated.

(iii)      For purposes of this Agreement, the following definitions shall
apply:

“Change in Control” of the Employer shall mean the first to occur after the date
hereof of any of the following events:

(i)        any “person,” as such term is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under the
Exchange Act, of 50% or more of the Voting Stock (as defined below) of the
Employer;





7




(ii)       the majority of the Board of Directors of the Employer consists of
individuals other than “Continuing Directors,” which shall mean the members of
the Board on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election or nomination for election was
supported by a vote of the directors who then comprised the Continuing
Directors, shall be considered to be a Continuing Director;

(iii)      the Board of Directors of the Employer adopts and, if required by law
or the certificate of incorporation of the Corporation, the shareholders approve
the dissolution of the Employer or a plan of liquidation or comparable plan
providing for the disposition of all or substantially all of the Employer’s
assets;

(iv)      at least 75% of the consolidated assets of the Employer (measured
using a quantitative analysis determined in good faith by the Board) are
disposed of in a single transaction pursuant to a merger, consolidation, share
exchange, reorganization or other transaction unless the shareholders of the
Employer immediately prior to such merger, consolidation, share exchange,
reorganization or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they previously owned the Voting Stock or
other ownership interests of the Employer,  51% or more of the Voting Stock or
other ownership interests of the entity or entities, if any, that succeed to the
business of the Employer; or

(v)       the Employer merges or combines with another company and, immediately
after the merger or combination, the shareholders of the Employer immediately
prior to the merger or combination own, directly or indirectly, 50% or less of
the Voting Stock of the successor company, provided that in making such
determination there shall be excluded from the number of shares of Voting Stock
held by such shareholders, but not from the Voting Stock of the successor
company, any shares owned by Affiliates of such other company who were not also
Affiliates of the Employer prior to such merger or combination.

“Employer” shall include any entity that succeeds to all or substantially all of
the business of the Employer.

“Affiliate” of a person or other entity shall mean a person or other entity that
directly or indirectly controls, is controlled by, or is under common control
with the person or other entity specified.

“Voting Stock” shall mean any capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation and reference to a
percentage of Voting Stock shall refer to such percentage of the votes that all
such Voting Stock is entitled to cast.





8




(f)        Effect of Termination.  Except as otherwise provided for in this
Section 6 or Section 11, upon termination of the Term of this Agreement, all
rights and obligations under this Agreement will cease except for (i) the rights
and obligations under Sections 7, 8, 9, 12, 20, and 21 and/or the Exhibits to
this Agreement; and (ii) all procedural and remedial provisions of this
Agreement.

(g)        No Mitigation; No Offset.  In the event of any termination of
Employee’s employment for any reason, Employee shall not be required to seek
other employment to mitigate damages, and any income earned by Employee from
other employment or self-employment shall not be offset against any obligations
of the Company under this Agreement or otherwise.

7.         Protection of Confidential
Information/Non-Competition/Non-Solicitation.

Employee covenants and agrees as follows:

(a)        (i)        Confidential Information.  During Employer’s employment of
Employee and following the termination of Employee’s employment for any reason,
Employee will not use or disclose, directly or indirectly, for any reason
whatsoever or in any way, other than in the ordinary course of performing his
duties in good faith for the Company, at the direction of Employer during the
course of Employee’s employment or after receipt of the prior written consent of
Employer, any confidential information of Employer, its controlled subsidiaries
or affiliates, or its customers that comes into his knowledge during his
employment by Employer (the “Confidential Information” as hereinafter
defined).  The obligation not to use or disclose any Confidential Information
will not apply to any Confidential Information that is or becomes public
knowledge (including becoming known within the relevant trade or industry)
through no fault of Employee, and that may be utilized by the public (or such
trade or industry) without any direct or indirect obligation to Employer, but
the termination of the obligation for non‑use or nondisclosure by reason of such
information becoming public (including becoming known within the relevant trade
or industry) will extend only from the date such information becomes public
knowledge.  The above will be without prejudice to any additional rights or
remedies of Employer under any state or federal law protecting trade secrets or
other information.

(ii)       Trade Secrets.  Employee shall hold in confidence all Trade Secrets
of Employer, its direct and indirect subsidiaries or affiliates, and/or its
customers that came into his knowledge during his employment by Employer and
shall not disclose, publish or make use of at any time after the date hereof
such Trade Secrets, other than at the direction of Employer, for as long as the
information remains a Trade Secret.

(iii)      For purposes of this Agreement, the following definitions apply:

“Confidential Information” means any data or information, other than Trade
Secrets, that is valuable to Employer and not generally known to the public, to
competitors of Employer or within the relevant trade or industry of the
Company.  It is understood that the term “Confidential Information” does not
mean and shall not include information which:

(a)        is or subsequently becomes publicly available without the breach of
any obligation owed to the Employer;





9




(b)        is disclosed with the prior written approval of the Employer; or

(c)        is obligated to be produced under order of a court of competent
jurisdiction or a valid administrative, congressional, or other  subpoena, civil
investigative demand or similar process; provided, however, that upon issuance
of any such order, subpoena, demand or other process, unless otherwise
prohibited by law or regulation, Employee shall promptly notify Employer and
shall provide Employer with an opportunity (if then available) to contest, at
Employer’s expense, the propriety of such order or subpoena (or to arrange for
appropriate safeguards against any further disclosure by the court or
administrative or congressional body seeking to compel disclosure of such
Confidential Information).

“Trade Secret” means information including, but not limited to, any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

(iv)       Interpretation.  The restrictions stated in paragraphs 7(a)(i) and
7(a)(ii) are in addition to and not in lieu of protections afforded to trade
secrets and confidential information under applicable state law.  Nothing in
this Agreement is intended to or shall be interpreted as diminishing or
otherwise limiting Employer’s right under applicable state law to protect its
trade secrets and confidential information.

(v)        Protected Activities. Employee acknowledges that this Agreement does
not limit or interfere with his right, without notice to or authorization of
Employer, to communicate and cooperate in good faith with any self-regulatory
organization or U.S. federal, state, or local governmental or law enforcement
branch, agency, commission, or entity (collectively, a  “Government Agency”) for
the purpose of (i) reporting a possible violation of any U.S. federal, state, or
local law or regulation, (ii) participating in any investigation or proceeding
that may be conducted or managed by any Government Agency, including by
providing documents or other information, or (iii) filing a charge or complaint
with a Government Agency.  Additionally, Employee shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made (a) in confidence to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; (b) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; or
(c) in court proceedings if Employee files a lawsuit for retaliation by an
employer for reporting a suspected violation of law, or to Employee’s attorney
in such lawsuit, provided that Employee must file any document containing the
trade secret under seal, and Employee may not disclose the trade secret, except
pursuant to court order.  Notwithstanding the foregoing, under no circumstance
will Employee be





10




authorized to make any disclosures as to which Employer may assert protections
from disclosure under the attorney-client privilege or the attorney work product
doctrine, without prior written consent of Employer’s General Counsel or another
authorized officer designated by Employer.

(b)        Non-Competition.

(i)         Employee covenants and agrees that during Employee’s employment and
for a period of eighteen months (18)  months following termination of Employee’s
employment for any reason (the “Restricted Period”), he will not, on his own
behalf or as a partner, officer, director, employee, agent, or consultant of any
other person or entity, directly or indirectly, engage or attempt to engage in
the business of providing or selling services in the United States that are
services offered by Employer or its controlled subsidiaries or affiliates at the
time of the termination of Employee’s employment, unless waived in writing by
Employer in its sole discretion.  Employee recognizes that the above restriction
is reasonable and necessary to protect the interest of the Employer and its
subsidiaries and affiliates.  Notwithstanding the foregoing, following
termination of his employment, Employee shall be permitted to provide services
to (and have an economic or equity interest in) (i) a division, business line,
subsidiary or affiliate of a commercial enterprise with multiple divisions or
business lines if such division, business line, subsidiary or affiliate is not
directly competitive with the business of the Employer or any controlled
subsidiary or affiliate (even if another division, business line, subsidiary or
 affiliate is competitive with the businesses of the Company); provided Employee
does not provide services, advice, knowledge or support to the businesses
competitive with the businesses of the Company or (ii) a private equity firm or
hedge fund that holds investments in or manages entities engaged in such
competitive activities if Employee is not involved in providing services,
advice, knowledge or support with respect to the investment involved in the
competitive activities.  In addition, Employee’s ownership of less than one
percent (1%) of any class of stock in a publicly-traded corporation shall not be
deemed a breach of this Section 7(b).

(ii)       During the Restricted Period, Employee may submit a written request
to Employer outlining a proposed employment or other employment opportunity that
Employee is considering. Employer will review such request, and make a
determination within ten (10) business days following receipt of such request,
in its sole discretion, as to whether the opportunity would constitute a breach
of the non-competition covenant.

(c)        Non-Solicitation.  To protect the goodwill of Employer and its
controlled subsidiaries and affiliates, or the customers of Employer and its
controlled subsidiaries and affiliates, Employee agrees that, during the
Restricted Period, he will not, without the prior written permission of
Employer, directly or indirectly, for himself or on behalf of any other person
or entity, solicit, divert away, take away or attempt to solicit or take away
any Customer of Employer or its controlled subsidiaries or affiliates for
purposes of providing or selling services to such Customer that are offered by
Employer or its controlled subsidiaries or affiliates, if Employer, or the
particular controlled subsidiary or affiliate of Employer, is then still engaged
in the sale or provision of such services at the time of the solicitation.  For
purposes of this Section 7(c),





11




“Customer” means any individual or entity to whom Employer or its controlled
subsidiaries or affiliates has provided, or contracted to provide, services and
with whom Employee had, alone or in conjunction with others, contact with or
knowledge of, during the twelve months prior to the termination of his
employment.  For purposes of this Section 7(c), Employee had contact with or
knowledge of a customer if (i) Employee had business dealings with the customer
on behalf of Employer or its controlled subsidiaries or affiliates;
(ii) Employee was responsible for supervising or coordinating the dealings
between the customer and Employer or its controlled subsidiaries or affiliates;
or (iii) Employee obtained or had access to trade secrets or confidential
information about the customer as a result of Employee’s association with
Employer or its controlled subsidiaries or affiliates.

(d)        Solicitation or Hiring of Employees.  During the Restricted Period,
Employee will not, on his own behalf or on behalf of any other person or entity,
solicit for employment or hire, directly or indirectly, any employee of Employer
or any of its controlled subsidiaries or affiliates who was employed with
Employer or its controlled subsidiaries or affiliates within the one year period
immediately prior to Employee’s termination.

(e)        Other.  Following a Change in Control, the definition of Employer and
its controlled subsidiaries and affiliates and their respective employees and
Customers for purpose of this Section 7 shall refer only to Employer and its
controlled subsidiaries and affiliates (and their employees, Customers and the
business in which they were engaged) as of immediately prior to the Change in
Control.

8.         Work Made for Hire.  Employee agrees that any written program
materials, protocols, research papers, other writings, as well as improvements,
inventions, new techniques, programs or products (the “Work”) made or developed
by Employee within or after normal working hours relating to the business or
activities of Employer or any of its subsidiaries, shall be deemed to have been
made or developed by Employee solely for the benefit of Employer and will be
considered “work made for hire” within the meaning of the United States
Copyright Act, Title 17, United States Code, which vests all copyright interest
in and to the Work in the Employer.  In the event, however, that any court of
competent jurisdiction finally declares that the Work is not or was not a work
made for hire as agreed, at Employer’s sole expense, Employee agrees to assign,
convey, and transfer to the Employer all right, title and interest Employee may
presently have or may have or be deemed to have in and to any such Work and in
the copyright of such work, including but not limited to, all rights of
reproduction, distribution, publication, public performance, public display and
preparation of derivative works, and all rights of ownership and possession of
the original fixation of the Work and any and all copies. Additionally, at
Employer’s sole expense, Employee agrees to execute any documents necessary for
Employer to record and/or perfect its ownership of the Work and the applicable
copyright.

9.         Property of Employer.  Employee agrees that, upon the termination of
Employee’s employment with Employer, Employee will immediately surrender to
Employer all property, files, equipment, funds, lists, books, records, computer
programs, computer software and other materials of Employer or its controlled
subsidiaries or affiliates in the possession of or provided to Employee.





12




10.       Special Rules for Compliance with Code Section 409A.  This Section 10
serves to ensure compliance with applicable requirements of Section 409A of the
Internal Revenue Code (the “Code”).  Certain provisions of this Section 10
modify other provisions of this Agreement.  If the terms of this Section 10
conflict with other terms of the Agreement, the terms of this Section 10
control. The intent of the parties to this Agreement is that the payments and
benefits under this Agreement are either exempt from, or comply with, Section
409A of the Code, and the terms of this Agreement shall be interpreted
consistent with such intent.

(a)        Timing of Certain Payments.  Payments and benefits specified under
this Agreement shall be paid at the times specified as follows:

(i)         Accrued Payments at Termination.  Sections 6(a) – (e) of this
Agreement require payment of amounts earned but unpaid or accrued at the date of
Employee’s termination.  Unless the amount is payable under an applicable plan,
program or arrangement on explicit terms providing for a delay in payment
compliant  with or exempt from Code Section 409A, these amounts shall be payable
at the date the amounts otherwise would have been payable under the applicable
plans, programs and arrangements in the absence of termination but in no event
more than 30 days after Employee’s termination of employment (subject to 10(c)).

(ii)       Expense Reimbursements.  Any payment under Section 5 or otherwise as
an expense reimbursement hereunder must be paid no later than the end of
Employee’s taxable year next following the taxable year in which Employee
incurred the reimbursable expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-kind, benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.

(iii)      Other Payments.  Any other payment or benefit required under this
Agreement to be paid in a lump sum or otherwise to be paid promptly at or
following a date or event shall be paid within five days after the due date,
subject to Section 10(b), (c) and (d) below.

(iv)       No Influence on Year of Payment.  In the case of any payment under
the Agreement payable during a specified period of time following a termination
or other event (including any payment for which the permitted payment period
begins in one calendar year and ends in a subsequent calendar year), Employee
shall have no right to elect in which year the payment will be made, and the
Company’s determination of when to make the payment shall not be influenced in
any way by Employee.

(b)        Special Rules for Severance Payments.  In the case of payments in the
nature of continuation of payments under Section 4(a) required under
Section 6(c) (“Pre-CIC Severance Payments”) and severance payable under
Section 6(e) (the “CIC Severance Payments” and, with the “Pre-CIC Severance
Payment, the “Severance Payments”), the following rules will apply:





13




(i)         Separate Payments.  Each installment of the Severance Payments shall
be deemed to be a separate payment for all purposes, including for purposes of
Section 409A.

(ii)       Special Rules for Severance Payments.  All Severance Payments shall
be treated as follows for purposes of Section 409A:

(A)       Payable during the year of termination and by March 15 of the year
following termination shall, to the maximum extent possible, be deemed to
constitute a short-term deferral under Treasury Regulation § 1.409A-1(b) (4);

(B)       Severance Payments not covered by Section 10(b)(ii)(A), shall, to the
maximum extent possible, be deemed to constitute amounts payable under the
“two-year/two-times” exclusion from being a deferral of compensation under
Treasury Regulation § 1.409A-1(b)(9)(iii); and

(C)       All Severance Payments not covered by Section 10(b)(ii)(A) and (B)
shall be paid at the applicable payment date in compliance with Section 409A,
except that any such payment shall be subject to the six-month delay rule of
Section 10(c).

(iii)      Change in Control. A “Change in Control” shall not be deemed to occur
for any compensation, benefits or entitlements which qualify as non-qualified
deferred compensation under Section 409A (after taking into account all
applicable exemptions) payable upon such an event unless it also constitutes a
change in the ownership of the Company, a change in effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company as defined in Treasury Regulation § 1.409A-3(i)(10) (a “409A Change
in Control”).

(c)        Six-Month Delay Rule.

(i)         General Rule.  The six-month delay rule will apply to payments and
benefits under the Agreement if all of the following conditions are met:

(A)       Employee is a “key employee” (as defined in Code Section 416(i)
without regard to paragraph (10) thereof) for the year in which the termination
occurs.  The Company will determine status of “key employees” annually, under
administrative procedures applicable to all Section 409A plans and arrangements
and applied in accordance with Treasury Regulation § 1.409A-1(i).

(B)       The Company’s stock is publicly traded on an established securities
market or otherwise.

(C)       The payment or benefit in question is a deferral of compensation and
not excepted, exempted or excluded from being such by the short-term deferral
rule, or the “two-years/two-times” rule in Treasury Regulation
§ 1.409A-1(b)(9)(iii), or any other exception, exemption or exclusion; provided,
however, that the exclusion under Treasury Regulation § 1.409A-1(b)(9)(v)(D)





14




shall apply only if and to the extent that it is not necessary to apply to any
other payment or benefit payable within six months after Employee’s termination.

(ii)       Effect of Rule.  If it applies, the six-month delay rule will delay a
payment or benefit which otherwise would be payable under this Agreement within
six months after Employee’s separation from service.

(A)       Any delayed payment or benefit shall be paid on the date six months
after Employee’s separation from service.

(B)       During the six-month delay period, accelerated payment will occur in
the event of the Employee’s death but not for any other reason (including no
acceleration upon a Change in Control), except for accelerations expressly
permitted under Treasury Regulation § 1.409A-1 – A-6.

(C)       Any payment that is not triggered by a termination, or is triggered by
a termination but would be made more than six months after the termination
(without applying this six-month delay rule), or would be payable at a fixed
date not tied to termination that is earlier than the expiration of the
six-month delay period, shall be unaffected by the six-month delay rule.

(iii)      Limit to Application of Six-Month Delay Rule.  If the terms of this
Agreement or other plan or arrangement or document relating to this Agreement or
payments hereunder impose this six-month delay rule in circumstances in which it
is not required for compliance with Section 409A, those terms shall not be given
effect.

(d)        Other Provisions.

(i)         Good Reason.  Termination for “Good Reason” as defined under Section
6(c) and termination without Cause under the related rules governing
constructive termination not for cause are intended to qualify as “involuntary
separations” within the meaning of Treasury Regulation § 1.409A-1(n)(2)(i), and
shall be so construed and interpreted.

(ii)       Non-transferability.  No right to any payment or benefit under this
Agreement shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by Employee’s
creditors or creditors of any of Employee’s beneficiaries.

(iii)      No Acceleration.  The timing of payments and benefits under the
Agreement which constitute a deferral of compensation under Code Section 409A
may not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as
otherwise permitted under Code Section 409A without Employee incurring a tax
penalty.

(iv)       Timing Relating to Release.  Other provisions of this Agreement
(including this Section 10) notwithstanding, if Employee is obligated to execute
and make irrevocable a Release as a condition to receipt of a payment hereunder,
the Company will





15




supply to Employee a finalized form of the Release not later than the date of
Employee’s termination, or, if later, within five days following notice of
termination which must be returned within the time period required by law and
must not be revoked by Employee within the applicable time period in order for
Employee to satisfy any such condition, such that it becomes legally
effective.  Employee must sign no earlier than the last day of the Term and
tender the Release and make it irrevocable as described above not later than
sixty (60) days following Employee’s last day of employment, and if Employee
fails or refuses to do so, Employee shall forfeit the right to such termination
compensation as would otherwise be due and payable upon execution of such
Release.  If the severance payments and other entitlements are otherwise subject
to Section 409A of the Code as “nonqualified deferred compensation”, they shall
begin on the first pay period following the date that is sixty (60) days after
Employee’s employment terminates; provided, however, that if such 60 days
extends across two calendar years, the payments to Employee shall begin in the
second of the calendar years.

(v)        Definition of Termination of Employment.  For purposes of this
Agreement, the term “termination of employment” shall mean a separation from
service as defined in Treasury Regulation § 1.409A-1(h); provided, however, that
if a date for termination of employment is designated by the Company but
Employee has a separation from service prior to such designated date, the
designated termination date shall be deemed the date of termination for any
compensation payable under this Agreement that would fully qualify for the
short-term deferral exception under Treasury Regulation § 1.409A-1(b)(4) and/or
the “two-year/two-times” exclusion from being a deferral of compensation under
Treasury Regulation § 1.409A-1(b)(9)(iii) under both circumstances (i.e.,
assuming the separation from service date was the termination date hereunder or
that the designated termination of employment date was the termination date
hereunder).

(vi)       Continued Medical Coverage.  Any continued medical coverage following
termination of employment, to the extent provided under Section 6 or any other
provision of this Agreement, if and to the extent such medical coverage (or the
Company’s contributions or reimbursement of such coverage) represents taxable
income to Employee, is intended to qualify as excluded from being a deferral of
compensation under Treasury Regulation § 1.409A-1(b)(9)(v)(B), and the rights to
such coverage shall be limited to the extent necessary to qualify thereunder.

(vii)     References to Other Plans.  References in the Agreement to the
obligation of the Company to pay amounts under other plans, including Employee’s
vested portion of any Magellan deferred compensation or other benefit plan,
shall not be construed to modify the timing of payment, which shall be governed
by such other plans..

11.       Remedies.  An actual or threatened violation by Employee of the
covenants and obligations set forth in Sections 7, 8 and 9 may cause irreparable
harm to Employer or its controlled subsidiaries or affiliates and the remedy at
law for any such violation may be inadequate. Employee agrees, therefore, that
Employer or its controlled subsidiaries or affiliates will be entitled to
appropriate equitable relief, including, but not limited to, a temporary
restraining order and a preliminary injunction, without the necessity of posting
a bond.  Employee will also be entitled to seek equitable relief against
Employer in connection with enforcement of the covenants and





16




obligations set forth in Sections 7, 8 and 9.  The provisions of Sections 4, 5,
6, 7, 8, 9 and 10 through 22 and the Exhibits to this Agreement will survive the
termination of the Term of this Agreement.

12.       Arbitration.  Except for an action for injunctive relief as described
in Section 11, any disputes or controversies related to Employee’s employment
with the Company will be settled by arbitration in Delaware  in accordance with
the rules of the American Arbitration Association relating to the arbitration of
employment disputes.  The determination and findings of such arbitrators will be
final and binding on all parties and may be enforced, if necessary, in any court
of competent jurisdiction.  The costs and expenses of the arbitration shall be
evenly split by Employer and Employee and each party shall pay its own
attorney’s fees and other litigation costs.

______Employee’s Initials

13.       Notices Any notice or request required or permitted to be given to any
party will be given in writing and, excepting personal delivery, will be given
at the address set forth below or at such other address as such party may
designate by written notice to the other party to this Agreement:

 

 

 

To Employee:

Name: Kenneth Fasola
Address on file

 

 

To Employer:

Magellan Health, Inc.
55 Nod Road
Avon, CT 06001
Attention: General Counsel

 

Each notice given in accordance with this Section will be deemed to have been
given, if personally delivered, on the date personally delivered; or, if mailed,
on the third day following the day on which it is deposited in the United States
mail, certified or registered mail, return receipt requested, with postage
prepaid, to the address last given in accordance with this Section.

14.       Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and should not be construed or
interpreted to restrict or modify any of the terms or provisions of this
Agreement.

15.       Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the Term of this Agreement, such provision will be fully severable and this
Agreement and each separate provision will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  In addition,
in lieu of such illegal, invalid or unenforceable provision, there will be
added, as a part of this Agreement, a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable (but in no event expanding the scope or length of any
restrictions on Employee’s activities under this Agreement





17




or imposing any additional obligation on Employee), to the extent such
reformation is allowable under applicable law.

16.       Governing Law.  This Agreement and all issues relating to the
validity, interpretation, and performance will be governed by, interpreted, and
enforced under the laws of the State of Delaware.

17.       Binding Effect.  This Agreement hereto will be binding upon and shall
inure to the benefit of each party and each party’s respective successors, heirs
and legal representatives.  This Agreement may not be assigned by Employee to
any other person or entity but may be assigned by Employer to any subsidiary or
affiliate of Employer in connection with an internal reorganization or
restructuring of Employer and any of its subsidiaries or affiliates or to any
successor to or transferee of all, or substantially all, of the stock or assets
of Employer.  If Employee should die while any payment, benefit or entitlement
is due to him under this Agreement, then such payment, benefit or entitlement
shall be paid or provided to his spouse (or if his spouse is not alive, to his
estate).

18.       Employer Policies, Regulations, and Guidelines for Employees, Clawback
Policy.  Employer may issue policies, rules, regulations, guidelines, procedures
or other material, whether in the form of handbooks, memoranda, or otherwise,
relating to its Employees.  These materials are general guidelines for
Employee’s information and will not be construed to alter, modify, or amend this
Agreement for any purpose whatsoever.  Any payments or other remuneration under
this Agreement shall be subject to the Employer’s clawback policy or other
recapture policies as in effect from time to time, and to any obligations of the
Employer to clawback or recapture such payments as are required by applicable
law; provided that if the Board determines that the action, event or omission
that gives rise to the clawback or recapture is curable and that allowing cure
would not have a negative impact on the Company, Employee shall have fifteen
days to cure.

19.       Background Check, Drug Screening, Employment Eligibility.  This
Agreement and Employee’s employment hereunder are subject to and conditioned
upon: (i) satisfactory completion of a background investigation of Employee by
Employer at Employer’s expense; (ii) Employee’s receipt of a drug screening test
conducted in accordance with Employer’s customary practice for all new
employees, with results acceptable to Employer in accordance with such practice,
to be arranged by Employer and Employer at Employer’s expense; (iii) Employee
completing an Officer’s Questionnaire containing answers satisfactory to
Employer, and (iv) Employee providing Employer documentation indicating his
eligibility to work within the United States pursuant to The Immigration Reform
and Control Act of 1986.   Employer confirms that as of the date it executes
this Agreement, the requirements in clauses (i), (ii) and (iii) have been
satisfactorily completed by Employee and are no longer conditions to the
effectiveness of this Agreement; provided, however, if Employee has made any
false statements misrepresentations with respect to the foregoing items,
Employer’s confirmation shall be revoked.

20.       Indemnification.  Employer shall indemnify Employee and hold him
harmless to the fullest extent permitted by Delaware law against all cost,
expense, liability and loss (including, without limitation, attorneys’ fees
(including those incurred to enforce Employee’s rights under this Section 20),
judgements, fines, ERISA excise taxes or penalties and amounts paid or to be





18




paid in settlement) reasonably incurred or suffered by Employee, subject to all
requirements and conditions of such law, if Employee is made a party, or is
threatened to be made a party (including as a witness), to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding), by reason of the fact that he is or was a director, officer,
employee or acting in another official capacity for Employer or the Company or
is or was serving at the request of Employer as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is Employee’s alleged action in any
such capacity.    The indemnification obligations under this Section 20 shall
remain in effect following Employee’s termination of employment with Employer
and shall inure to the benefit of Employee’s heirs, executors and
administrators.  Employer shall advance to Employee all reasonable costs and
expenses incurred by him in connection with a Proceeding within twenty (20) days
after receipt by it of a written request for such advance.  Such request shall
include an undertaking by Employee to repay the amount of such advance, without
interest, if it shall ultimately be determined that he is not entitled to be
indemnified against such costs and expenses.  In addition, Employee shall be
covered as an insured in respect of Employee’s activities as an officer and
director of Employer by the Employer’s Directors and Officers liability policy
or policies or other comparable policies obtained by Employer to the fullest
extent provided under such policy and no less than that provided for any other
director or executive officer of Employer.  The rights of Employee under this
Section 20 shall be in addition to, and not in lieu of, any other rights
Employee may have to be indemnified and advanced expenses or to be covered under
any applicable directors’ and officers’ liability insurance policies and these
rights shall apply with respect to any Proceeding without regard to whether it
commenced during the Term of this Agreement.

21.       Legal Fees.  Employer shall pay directly to Employee’s counsel the
legal fees incurred by Employee in connection with the review and negotiation of
this Agreement and its Exhibits and the review of any related plans and
documents within sixty (60) days of receipt of such statement in 2019, subject
to a maximum reimbursement of $25,000  (subject to Section 10(a)(ii)).

22.       Representations.   Employer represents and warrants to Employee that
(i) the execution, delivery and performance of this Agreement by it has been
fully and validly authorized by all necessary corporate action, (ii) the person
signing this Agreement on its behalf is duly authorized to do so, (iii) to its
knowledge, the execution, delivery and performance of this Agreement by it does
not violate any applicable law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document to which it is a party or by
which it is bound and (iv) upon execution and delivery of this Agreement by
Employer and Employee, it shall be a valid and binding obligation of Employer,
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally.

23.       Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties with respect to its subject matter and
supersedes all prior agreements and understandings, whether written or oral,
relating to its subject matter, unless expressly provided otherwise within this
Agreement.  No amendment or modification of this Agreement will be valid unless
made in writing and signed by each of the parties.  No





19




representations, inducements, or agreements have been made to induce either
Employee or Employer to enter into this Agreement, which are not expressly set
forth within this Agreement.

[Signature Page Follows]





20




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first stated above.

 

 

 

 

 

 

 

 

    

MAGELLAN HEALTH, INC.

“Employee”

 

“Employer”

 

 

 

 

 

 

 

 

/s/ Kenneth Fasola

 

By:

 

Kenneth Fasola

 

 

Name:

Daniel N. Gregoire

 

 

 

Title:

General Counsel and Secretary

 

 



21




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first stated above.

 

 

 

 

 

 

 

 

    

MAGELLAN HEALTH, INC.

“Employee”

 

“Employer”

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel N. Gregoire

Kenneth Fasola

 

 

Name:

Daniel N. Gregoire

 

 

 

Title:

General Counsel and Secretary

 

 



21




EXHIBIT A

PERFORMANCE SHARE UNIT AGREEMENT

 

 



22




Magellan Health, Inc.

2016 Management Incentive Plan

Notice of Terms of Performance-Based Restricted Stock Units

(Reference No. 2016-December 2019)

 

 

 

Name of Grantee:

Kenneth J. Fasola

 

 

Date of Grant:

December 2, 2019

 

 

Type of Award:

Performance-Based Restricted Stock Units (“PSU”), each PSU representing the
right to receive on the terms and conditions of the Performance-Based Restricted
Stock Unit Agreement between you (as Grantee) and the Company referenced below
and the terms and conditions of this Notice, a share of Ordinary Common Stock,
par value $0.01 per share (“Share”), of Magellan Health, Inc. (the “Company”),
subject to adjustment thereto as provided in this Notice.

 

Number of

Performance-Based

Restricted Stock

Units Awarded (“Target
PSUs”):                                                       

Dividend Equivalent

Rights:                           None.

The terms and conditions of the award are as follows:

 

1.         Vesting Provisions

(a)       General.  Subject to your continued employment or other service with
the Company or its subsidiaries through December 2, 2022 (the “Service Date”)
(except as otherwise provided herein), the Award shall become vested based upon
the Company’s “Relative Total Shareholder Return” in terms of percentile ranking
as compared to the Peer Group (as defined in Exhibit A) over the period
beginning January 1, 2020 and ending December 31, 2022 (the “Measurement
Period”) in accordance with the schedule below:

 

Relative Total Shareholder Return Ranking over Measurement Period

(“TSR Percentile”)

Payout % Level

75th Percentile or Higher

200%

50th  Percentile

100%

25th  Percentile

50%

<25th  Percentile

0%

 

In the event of a payout percentage level above 100%, you will be awarded
additional PSUs so that the total number of PSUs that vest (excluding dividend
equivalent PSUs if applicable) and are settled on January 10, 2023 equals your
Target PSUs multiplied by the payout percentage level. For each percent above
the 50th TSR Percentile, the payout percentage will be increased four percent,
up to but not exceeding the maximum payout percent level. In the event of a
payout percentage level below 100%, your Target PSUs will be forfeited to the
extent necessary to provide that the total number of PSUs that are settled as of
the Settlement Date (excluding dividend equivalent PSUs if applicable)





1




equals your Target PSUs multiplied by the payout percentage level. For each
percent below the 50th TSR Percentile down to the 25th percentile, the payout
percentage will be decreased two percent.

(b)       Payout Limits.  In no event shall the number of PSUs settled as of the
Settlement Date exceed 200% of the Target PSUs, and if the TSR Percentile
achieved is less than the 25th percentile, all of your PSUs will be forfeited.

(c)       Settlement Date.  For purposes of this Award, the “Settlement Date”
shall be the earlier of (i) January 10, 2023, and (ii) the date upon which you
vest with respect to 100% of the Target PSUs as provided in paragraph 3.

2.         Termination of Employment.  In the event your employment is
terminated prior to the Service Date for any reason other than as provided in
paragraph 3 with regard to certain terminations following a Change in Control of
the Company, all PSUs granted hereunder shall immediately be forfeited by you
and canceled, except as otherwise provided in the Company’s “Retirement Policy
Applicable to Employee Long-Term Incentive Awards” or otherwise provided in any
employment agreement between you and the Company in effect immediately prior to
the date of your termination (“Employment Agreement”).

3.         Change in Control. This Award shall earlier vest immediately with
respect to 100% of the Target PSUs in the event that your service with the
Company shall be terminated by the Company without Cause (as defined below), or
by you with Good Reason (as defined below), on or prior to and in connection
with a Change in Control, or within two years after a Change of Control. For
purposes of this Award, the terms “Change in Control,” “Cause” and “Good Reason”
shall have the same meanings as provided in any employment agreement between the
Company and you in effect immediately prior to the termination date or Change in
Control, as applicable (including any terms of substantially comparable
significance in any such employment agreement even if not of identical wording)
or, if no such employment agreement is in effect at such time or no such
meanings are provided in such employment agreement, shall have the meanings
ascribed thereto below:

(1)    A “Change in Control” of the Company shall mean the first to occur after
the date hereof of any of the following events:

a.         any “person,” as such term is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under the
Exchange Act, of greater than 50% of the Voting Stock (as defined below) of the
Company;

b.         the majority of the Board of Directors of the Company consists of
individuals other than “Continuing Directors,” which shall mean the members of
the Board on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election or nomination for election was
supported by a vote of the directors who then comprised the Continuing
Directors, shall be considered to be a Continuing Director;

c.         the Board of Directors of the Company adopts and, if required by law
or the certificate of incorporation of the Corporation, the shareholders approve
the dissolution of the Company or a plan of liquidation or comparable plan
providing for the disposition of all or substantially all of the Company’s
assets;

d.         at least 75% of the consolidated assets of the Company (measured
using a quantitative analysis determined in good faith by the Board) are
disposed of in a single transaction pursuant to a merger, consolidation, share
exchange, reorganization or other





2




transaction unless the shareholders of the Company immediately prior to such
merger, consolidation, share exchange, reorganization or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they previously owned the Voting Stock or other ownership interests of the
Company, 51% or more of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company; or

e.         the Company merges or combines with another company and, immediately
after the merger or combination, the shareholders of the Company immediately
prior to the merger or combination own, directly or indirectly, 50% or less of
the Voting Stock of the successor company, provided that in making such
determination there shall being excluded from the number of shares of Voting
Stock held by such shareholders, but not from the Voting Stock of the successor
company, any shares owned by Affiliates of such other company who were not also
Affiliates of the Company prior to such merger or combination.

(2)    “Cause” shall mean:

a.         Grantee is convicted of (or pleads guilty or nolo contendere to) a
felony or a crime involving moral turpitude;

b.         Grantee’s commission of an act of fraud or dishonesty involving his
or her duties on behalf of the Company;

c.         Grantee’s willful failure or refusal to faithfully and diligently
perform duties lawfully assigned to Grantee as an officer or employee of the
Company or other willful breach of any material term of any employment agreement
at the time in effect between the Company and Grantee; or

d.         Grantee’s willful failure or refusal to abide by the Company’s
policies, rules, procedures or directives, including any material violation of
the Company’s Code of Ethics.

(3)    “Good Reason” shall mean:

a.         a material reduction in Grantee’s salary in effect at the time of a
Change in Control, unless such reduction is comparable in degree to the
reduction that takes place for all other employees of the Company of comparable
rank (for which purpose any person who is an executive officer of the Company
(as determined for purposes of the Exchange Act shall be considered of
comparable rank) or a material reduction in Grantee’s target bonus opportunity
for the year in which or any year after the year in which the Change of Control
occurs from Grantee’s target bonus opportunity for the year in which the Change
in Control occurs (if any) as established under any employment agreement Grantee
has with the Company or any bonus plan of the Company applicable to Grantee (or,
if no such target bonus opportunity has yet been established for Grantee under a
bonus plan applicable to Grantee for the year in which the Change of Control has
occurred, the target bonus opportunity so established for Grantee for the
immediately preceding year (if any)). For purposes of this provision, an action
or actions of the Company will be deemed "material" if, individually or in the
aggregate, the action or actions result(s) or potentially result(s) in a
reduction in compensation in the current year or a future year having a present
value to Grantee of at least one and one half percent (1.5%) of Grantee’s then
current base salary, provided that Grantee will have a legal right to claim
damages for a breach of contract for any action by the Company or event having
an effect described under those paragraphs that does not meet this objective
materiality test, and actions may be material in a given case at levels less
than the specified level.





3




b.         a material diminution in Grantee’s position, duties or
responsibilities as in effect at the time of a Change in Control or the
assignment to Grantee of duties which are materially inconsistent with such
position, duties and authority, unless in either case such change is made with
the consent of the Grantee; or

c.         the relocation by more than 50 miles of the offices of the Company
which constitute at the time of the Change in Control Grantee’s principal
location for the performance of his or her services to the Company;

provided that, in each such case, Grantee provides notice to the Company within
90 days that such event or condition constituting Good Reason has arisen, and
such event or condition continues uncured for a period of more than 30 days
after Grantee gives notice thereof to the Company, and Grantee terminates
Service within eighteen months after such event or condition has arisen.

For purposes of the foregoing definitions, (A) “the Company” shall include any
entity that succeeds to all or substantially all of the business of the Company,
(B) “Affiliate” of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified, and (C) “Voting Stock” shall
mean any capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation and reference to a percentage of Voting Stock shall refer to
such percentage of the votes that all such Voting Stock is entitled to cast.

4.         Leave of Absence.  Unless otherwise required by law, in the event you
have an authorized leave of absence at any time prior to the Service Date which
absence extends beyond three full calendar months (including any absence that
began before the Grant Date), your PSU payout will be prorated based on the
number of full and partial months spent on the active payroll (beginning with
the first full calendar month after the Grant Date). Payout for the award will
be made at the same time as payment would have been made without regard to any
leave of absence and will in all respects be subject to the Company’s actual
Relative Total Shareholder Return achievement for the full Measurement Period.

5.         Settlement of Award.  Shares in settlement of vested PSUs under this
Award (or, at the Company’s election, cash in lieu thereof) shall be delivered
to you on the Settlement Date as further provided in your Performance Based
Restricted Stock Unit Agreement with the Company. Settlement and your retention
of cash or Shares issued in settlement or the proceeds of a sale of Shares or
other benefits resulting from this Award, are subject to the terms of the
provisions of the Performance Based Restricted Stock Unit Agreement (without
regard to any previous vesting of this Award).

6.         Transfer Restrictions.  Shares issued in settlement of this Award
shall not be subject to any additional transfer restrictions, other than those
provided by your Performance Based Restricted Stock Unit Agreement.





4




By signing your name below, you acknowledge and agree that this Award is
governed by the terms and conditions of the Magellan Health, Inc. 2016
Management Incentive Plan (the “Plan”), and the Performance Based Restricted
Stock Unit Agreement, reference number 2016-December 2, 2019 (the “Agreement”),
both of which are hereby made a part of this document. Capitalized terms used
but not defined in this Notice of Performance Based Restricted Stock Units shall
have the meaning assigned to them in the Plan and Agreement.





5




Magellan Health, Inc.

Performance Based Restricted Stock Unit

Exhibit A – Calculation of Relative Total Shareholder Return

·



“Relative Total Shareholder Return” means the Company’s Total Shareholder Return
(“TSR”) relative to the TSR of the Peer Companies. Relative TSR will be
determined by ranking the Company and the Peer Companies from highest to lowest
according to their respective TSRs. After this ranking, the percentile
performance of the Company relative to the Peer Companies will be determined as
follows:

Picture 1 [ex-10d1g001.jpg]

where:  “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.

“N” represents the remaining number of Peer Companies, plus the Company.

“R” represents the Company’s ranking among the Peer Companies.

Example: If there are 24 Peer Companies, and the Company ranked 7th, the
performance would be at the 75th percentile: 1 – ((7-1)/(25-1)).

Relative TSR shall be determined by the Compensation Committee of the Board of
Directors of the Company based on the terms set forth in this Exhibit A and in
the Compensation Committee’s sole and absolute discretion.

·



“TSR” means, for each of the Company and the Peer Companies, the company’s total
shareholder return, expressed as a percentage, which will be calculated by
dividing (i) the Closing Average Share Value by (ii) the Opening Average Share
Value and subtracting one from the quotient.

·



“Opening Average Share Value” means the average, over the trading days in the
Opening Average Period, of the closing price of a company’s stock multiplied by
the Accumulated Shares for each trading day during the Opening Average Period.

·



“Opening Average Period” means the 30 trading days beginning as of January 1,
2020.

·



“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date, for ex-dividend dates during the Opening Average
Period or between the Grant Date and the December 31, 2022, as applicable.

·



“Closing Average Share Value” means the average, over the trading days in the
Closing Average Period, of the closing price of the company’s stock multiplied
by the Accumulated Shares for each trading day during the Closing Average
Period.

·



“Closing Average Period” means the 30 trading days immediately preceding January
1, 2023.





6




·



“Peer Companies” means the S&P Health Care Services Industry Index as of
December 2, 2019 which currently includes the following companies*:

 

 

 

 

Acadia Healthcare Co Inc

Cross Country Healthcare Inc

Owens & Minor Inc

Addus HomeCare Corp.

CVS Health Corp.

Patterson Cos Inc

Amedisys Inc

DaVita Inc.

PetIQ, Inc.

AmerisourceBergen Corp

Diplomat Pharmacy Inc

Premier Inc

AMN Healthcare Services Inc

Encompass Health Corp

The Providence Service Corp.

Anthem, Inc.

The Ensign Group, Inc.

Quest Diagnostics Inc

BioScrip, Inc.

HCA Healthcare Inc

R1 RCM, Inc.

BioTelemetry Inc

HealthEquity Inc

RadNet, Inc.

Brookdale Senior Living Inc

Henry Schein Inc

Select Medical Holdings Inc

Cardinal Health Inc

Humana Inc

Tenet Healthcare Corp

Centene Corp

Laboratory Corp of America

Tivity Health, Inc.

Chemed Corp

LHC Group Inc

Triple-S Management Corp

CIGNA Corp

Magellan Health Inc

UnitedHealth Group Inc

Community Health Systems Inc

McKesson Corp

Universal Health Services Inc

CorVel Corp

MEDNAX Inc

US Physical Therapy Inc

Covetrus, Inc.

Molina Healthcare Inc

WellCare Health Plans Inc

 

* The actual Peer Companies are subject to change and will be updated as of the
December 2, 2020 grant date based on which companies are part of the S&P Health
Care Services Industry Index at that time.

The Peer Companies may be changed as follows:

(i)       In the event of a merger, acquisition or business combination
transaction of a Peer Company with or by another Peer Company, the surviving
entity shall remain a Peer Company.

(ii)      In the event of a merger of a Peer Company with an entity that is not
a Peer Company, or the acquisition or business combination transaction by or
with a Peer Company, or with an entity that is not a Peer Company, in each case
where the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.

(iii)    In the event of a merger or acquisition or business combination
transaction of a Peer Company by or with an entity that is not a Peer Company, a
“going private” transaction involving a Peer Company or the liquidation of a
Peer Company, where the Peer Company is not the surviving entity or is otherwise
no longer publicly traded, the company shall no longer be a Peer Company.

(iv)     In the event of a bankruptcy of a Peer Company, such company shall
remain a Peer Company.

(v)      In the event of a stock distribution from a Peer Company consisting of
the shares of a new publicly-traded company (a “spin-off”), the Peer Company
shall remain a Peer Company and the stock distribution shall be treated as a
dividend from the Peer Company based on the closing price of the shares of the
spun-off company on its first day of trading.  The performance of the shares of
the spun-off company shall not thereafter be tracked for purposes of calculating
TSR.

(vi)      For purposes of calculating TSR, the value of any Peer Company shares
traded on a foreign exchange will be converted to U.S. dollars.

 

 



7




MAGELLAN HEALTH, INC.

 

2016 MANAGEMENT INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

REFERENCE NUMBER:  2016 – DECEMBER 2, 2019 – Kenneth J. Fasola

 

As of December 2, 2019

SECTION 1.     GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS.

(a)             Performance-Based Restricted Stock Units.  On the terms and
conditions set forth in this Performance-Based Restricted Stock Unit Agreement
(the “Agreement”) and each Notice of Performance-Based Restricted Stock Unit
Award referencing this Agreement, Magellan Health, Inc. (the “Company,” as
further defined below) grants to the Grantee referred to on the signature page
hereof the right to receive on the Settlement Date (as hereinafter defined) the
number of shares of Ordinary Common Stock, $0.01 par value per share, of the
Company (“Shares,” as further defined below) equal to the number of “Performance
Stock Units” awarded to the Grantee as set forth in the Notice of
Performance-Based Restricted Stock Unit Award, subject to adjustment thereto on
account of any change that may be made in the Shares as provided by Section 4
below (the “Performance Unit Shares”).  Each such Notice of Performance-Based
Restricted Stock Unit Award, together with this referenced Agreement, shall be a
separate “Performance-Based Restricted Stock Unit” governed by the terms of this
Agreement and any such separate Performance-Based Restricted Stock Unit may be
referred to herein as the “Performance-Based Restricted Stock Unit,” and, as
pertinent, any of multiple Notices of Performance-Based Restricted Stock Unit
Award referencing this Agreement may be referred to herein as the
“Performance-Based Restricted Stock Unit Award Notice.”

(b)             2016 Management Incentive Plan and Defined Terms.  The
Performance-Based Restricted Stock Unit Award is granted under and subject to
the terms of the 2016 Management Incentive Plan, as amended and supplemented
from time to time (the “Plan”), which is incorporated herein by this
reference.  Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to them in the Plan or the Performance-Based
Restricted Stock Unit Award Notice.

(c)             Scope of this Agreement.  This Agreement shall apply both to the
Performance-Based Restricted Stock Unit and to any Performance Unit Shares
acquired upon the settlement of the Performance-Based Restricted Stock
Units.  This Agreement references the terms of Sections 7 and 8 of the
Employment Agreement (“Non-Compete Agreement”).





 




SECTION 2.    VESTING AND SETTLEMENT OF PERFORMANCE-BASED RESTRICTED STOCK
UNITS.

(a)             Vesting.  The Performance-Based Restricted Stock Unit shall vest
in whole or in part on the date or dates provided by the Notice of
Performance-Based Restricted Stock Unit Award, provided that Grantee remains in
the Service of the Company or a Related Employer through December 2, 2022; it
being understood that the Notice of Performance-Based Restricted Stock Unit
Award may provide that the Performance-Based Restricted Stock Unit shall vest
upon termination of Grantee’s Service in such circumstances as are provided in
the Notice of Performance-Based Restricted Stock Unit Award (subject to Section
2(e) below).

(b)             Settlement in Shares.  Subject to the following provisions of
this Section 2, the Company shall settle the Performance-Based Restricted Stock
Unit, to the extent it has vested, on the Settlement Date set forth in the
Notice of Performance-Based Restricted Stock Unit Award (the “Settlement Date”),
by the delivery to Grantee of the number of Performance Unit Shares equal to the
number of Performance-Based Restricted Stock Units so vested.  Subject to
subsection 2(e) below, in settlement of the Performance-Based Restricted Stock
Unit, the Company shall cause to be issued on the Settlement Date or as soon as
practicable thereafter (but not more than five business days) an appropriate
certificate or certificates for the Performance Unit Shares, registered in the
name of the Grantee (or, at the direction of the Grantee, in the names of such
person and his or her spouse as community property or as joint tenants with
right of survivorship or as tenants in the entirety);  provided, however, that
such Performance Unit Shares shall be subject to such restrictions on transfer
or other restrictions as are provided by the Performance-Based Restricted Stock
Unit Award Notice and the certificates so issued may bear a legend reflecting
such restrictions and any restrictions applicable in accordance with subsections
2(g) and 3(c) below.

(c)             Alternative Settlement in Cash.  In lieu of settlement of the
Performance-Based Restricted Stock Unit in Performance Unit Shares, the
Committee may in its sole discretion elect to settle all or a portion of the
Performance-Based Restricted Stock Unit by a cash payment equal to the Fair
Market Value as of the Settlement Date of the Performance Unit Shares that would
otherwise have been issued under this Agreement.  Such payment may be made by
good check of the Company issued in accordance with its normal payroll practices
or such other means as are acceptable to the Company

(d)             Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) the Company is required to withhold as a result
of the grant of the Performance-Based Restricted Stock Unit and/or the issuance
of Performance Unit Shares (or cash in lieu of Performance Unit Shares) in
settlement of a Performance-Based Restricted Stock Unit and, as a condition to
the grant of the Performance-Based Restricted Stock Unit or issuance of the
Performance Unit Shares in settlement thereof, the Grantee shall make
arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements.





2




(e)           Injurious Conduct.

(i)   In the event that the Grantee has engaged in Injurious Conduct (as defined
in Section 2(e)(ii)(A) below) during Grantee’s Service or during the Restricted
Period (as defined in Section 2(e)(ii)(B) below) following termination of
Grantee’s Service, then the following forfeitures and related terms will apply
to the Award and the Performance Unit Shares and related benefits (including
Dividend Equivalents and/or dividends), as authorized by Plan Section 12 and
other applicable provisions of the Plan:

(A)    No Performance Unit Shares shall be issued to Grantee in connection with
the settlement of the Award after such determination (even if the Award is fully
vested) nor shall any other benefit thereafter accrue to the Grantee under this
Agreement (including by reason of the lapse of any restriction on transfer or
other restriction then applicable to Performance Unit Shares that have been
issued).

(B)    The unsettled Award shall be forfeited and shall terminate and any
Performance Unit Shares subject to any such restrictions shall be forfeited.

(C)    As authorized by the Plan (including Sections 12(a) and (b)), any
benefits realized by Grantee as a result of the Award, if the Award vested
during the three-year period prior to the time such Injurious Conduct occurred
(or, if longer than three years, the period equal to the Restricted Period),
including benefits resulting from the lapse of any restrictions on Shares issued
as a result thereof and Dividend Equivalents relating to the Award and dividends
relating to the such Shares, shall be forfeited by Grantee and Grantee shall pay
over to the Company any Shares received by Grantee in connection with the Award,
if still owned by Grantee, or the cash value of such Shares (such value to be
measured as of the date of the cash payment by Grantee hereunder), together with
any cash amount received by Grantee as related Award benefits (without discount
or interest; for clarity, taxes previously withheld will be deemed to have been
received by Grantee).

(ii)   The forfeitures and related terms of Section 2(e)(i) are subject to the
following:

(A)    For purposes of this Agreement, “Injurious Conduct” means an event as
specified in Plan Section 12(a)(i) or a violation by Grantee of any material
provision of Grantee’s Non-Compete Agreement with the Company.

(B)    For purposes of this Agreement, the “Restricted Period” means the length
of the period during which Grantee remains bound by non-competition and/or
non-solicitation covenants following termination of Grantee’s Service under
Grantee’s Non-Compete Agreement.

(C)    The terms of this Section 2 are intended to modify and supersede certain
terms of Plan Section 12, including modifying the definition of “Injurious
Conduct”





3




and modifying the post-termination periods in which forfeitures may occur and
during which (under Plan Section 12(c)) the Committee shall determine whether
Injurious Conduct has occurred and any resulting forfeitures, and therefore the
terms of this Section 2 control to the extent the terms differ from Plan Section
12.  The forfeitures or related terms of this Section 2 may be waived or limited
by the terms of any agreement executed by the Company with the approval of the
Committee.

(D)    In the case of Section 2(e)(i)(A) and (B), such forfeitures and related
terms will not apply to the Award if the settlement of the Award has been
deferred at the election of the Grantee and if the Award was fully vested for a
period of at least three years or, if longer, a period at least equal to the
Restricted Period before the date such Injurious Conduct occurred; in such case,
the Company is not excused from settling, completing delivery of or removing any
legend restricting the transfer of the Award or Shares and any related Dividend
Equivalent Rights or dividends.

(E)    Any forfeitures hereunder, based on the Committee’s determination that
Grantee has engaged in Injurious Conduct during Grantee’s Service or during the
Restricted Period, and the terms of this Section 2 shall not relieve Grantee of
any other liability he or she may have to the Company or a Related Employer as a
result of engaging in the Injurious Conduct, including any right of the Company
or any Related Employer to injunctive or other equitable relief.

(f)              Transfer Restrictions On Performance Unit Shares.  Subject to
subsection 2(d) above and subsections 2(g) and 3(c) below, unless otherwise
provided by the Performance-Based Restricted Stock Unit Award Notice or another
agreement between Grantee and the Company, upon the acquisition of Performance
Unit Shares pursuant to the settlement of a Performance-Based Restricted Stock
Unit Award, Grantee shall be free to dispose of the Performance Unit Shares so
acquired in any manner and at any time.

(g)             Securities Law Restrictions On Issuance of Performance Unit
Shares.  Unless a registration statement under the Securities Act permitting the
sale and delivery of Performance Unit Shares upon settlement of the
Performance-Based Restricted Stock Unit Award is in effect on the Settlement
Date, the Company shall not be required to issue Performance Unit Shares upon
such settlement, except as otherwise provided in this subsection.  The Company
shall use its commercially reasonable efforts to register under the Securities
Act sufficient Performance Unit Shares to permit delivery to Grantee of all
Performance Unit Shares that may be acquired by Grantee upon the settlement of
the Performance-Based Restricted Stock Unit Award; provided,  however, that the
Company shall only be so required to register the Performance Unit Shares on
Form S-8 under the Securities Act (or any successor form).  Notwithstanding the
foregoing, the Company shall, if Grantee has given the Company at least 90 days’
notice requesting the Company to register in accordance with the foregoing
provisions of this subsection the Performance Unit Shares that may then be
acquired by Grantee upon settlement of the Performance-Based Restricted Stock
Unit Award and the Company has failed to do so, issue Performance Unit





4




Shares to Grantee upon settlement of the Performance-Based Restricted Stock Unit
Award without registration thereof under the Securities Act if (i) Grantee
represents, effective on the date of such issuance, in writing in a form
acceptable to the Company (A) that such Performance Unit Shares are being
acquired for investment and not with a present view to distribution, (B) Grantee
understands that the Performance Unit Shares have not been registered under the
Securities Act and cannot be sold or otherwise Transferred unless a registration
statement under the Securities Act is in effect with respect thereto or the
Company has received an opinion of counsel, satisfactory to it, to the effect
that such registration is not required, (C) that Grantee has, alone or together
with any qualified advisor, such knowledge and experience in financial and
business matters as is necessary to evaluate the risks of an investment in the
Performance Unit Shares, is acquiring the Performance Unit Shares based on an
independent evaluation of the long-term prospects of an investment in the
Performance Unit Shares and has been furnished with such financial and other
information regarding the Company as the Grantee has requested for purposes of
making such evaluation, and (D) Grantee is able to bear the economic risk of an
investment in the Performance Unit Shares subject to such restrictions on
Transfer and (ii) if the Company determines that under the circumstances issuing
the Performance Unit Shares pursuant to such settlement of the Performance-Based
Restricted Stock Unit Award is lawful; provided,  however, that the Company may
require, as a condition of such issuance of Performance Unit Shares, that
Grantee execute and deliver to it such other certificates, agreements and other
instruments as in the judgment of the Company, upon advice of counsel, are
necessary or appropriate to assure that the  Performance Unit Shares are issued
to Grantee in accordance with the Securities Act and any other applicable
securities law and may require that any certificates representing Performance
Unit Shares so issued bear any restrictive legend appropriate for such
purpose.  In addition, even if a registration statement under the Securities Act
permitting the delivery of Performance Unit Shares upon settlement of the
Performance-Based Restricted Stock Unit Award is in effect at the Settlement
Date, the Company may suspend the issuance of Performance Unit Shares pursuant
to the settlement of all Performance-Based Restricted Stock Unit Awards issued
under the Plan for such period of time as in the judgment of the Company, upon
advice of counsel, is necessary in order for the Company to come into compliance
with all the reporting requirements applicable to the Company pursuant to
Section 13(a) of the Exchange Act or to otherwise avoid in connection with the
issuance of the  Performance Unit Shares under such registration statement a
violation of Sections 10, 11 or 12 of the Securities Act.  If the Company
suspends the issuance of Performance Unit Shares pursuant to the settlement of
Performance-Based Restricted Stock Unit Awards issued under the Plan, the
Company shall give prompt written notice thereof to the Grantee (but the failure
of the Company to give such notice shall not prevent the Company from suspending
the issuance of Performance Unit Shares as permitted hereby) and, at such time
as such period of suspension ends, shall give prompt written notice thereof to
Grantee.  Notwithstanding that the Company in accordance with this subsection
may not be able to issue Performance Unit Shares in settlement of a
Performance-Based Restricted Stock Unit, the Company shall not be required to
settle a Performance-Based Restricted Stock Unit in cash, but may do so if it
elects in its discretion to do so, as provided by subsection 2(c) above.

(h)             Special Distribution Rules to Comply with Code Section 409A.  In
the event that any Performance-Based Restricted Stock Units constitute a
“deferral of compensation”





5




under Section 409A of the Internal Revenue Code (the “Code”), the timing of
settlement of such Performance-Based Restricted Stock Units (hereinafter defined
as “409A RSUs” will be subject to applicable limitations under Code Section 409A
and Section 19(a) of the Plan, including the following restrictions on
settlement:

(i)         The “six-month delay rule.” The six-month delay rule will apply to
409A RSUs if these four conditions are met:

a.  The Grantee has a “separation from service” (within the meaning of Treasury
Regulation § 1.409A-1(h));

b.  A distribution of Shares is triggered by the separation from service (but
not due to death);

c.  The Grantee is a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof).  The Company will determine status of “key
employees” annually, under administrative procedures applicable to all plans and
arrangements subject to Code Section 409A; and

d.  The Company’s stock is publicly traded on an established securities market
or otherwise.

If it applies, the six-month delay rule will delay a distribution in settlement
of 409A RSUs triggered by the Grantee’s separation from service where the
distribution otherwise would be within six months after the separation.

(a)  Any delayed payment shall be made on the date six months after the
Grantee’s separation from service.

(b)  During the six-month delay period, accelerated distribution will be
permitted in the event of the Grantee’s death and for no other reason (including
no acceleration upon a Change in Control), except for the limited exceptions
permitted under the Code Section 409A regulations.

(c)  Any payment that is not triggered by a separation from service, or
triggered by a separation from service but which would be made more than six
months after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.  Each payment in a series of
installments would be treated as a separate payment for this purpose. If the
terms of a 409A RSU agreement impose this six-month delay rule in circumstances
in which it is not required for compliance with Code Section 409A, those terms
shall not be given effect.

(ii)       Change in Control Rule.





6




a.   If any distribution of 409A RSUs would be triggered by a Change in Control,
such distribution will be made only if, in connection with the Change in
Control, there occurs a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company as defined in Treasury Regulation
§ 1.409A-3(i)(5) (a "409A Change in Control").

b.  In this case, distribution of the 409A RSUs shall occur not later than five
business days after (i) the occurrence of a 409A Change in Control occurring at
the time of or following the Change in Control or (ii) upon occurrence of the
Change in Control occurring within 90 days after the 409A Change in Control, but
only if the occurrence of the Change in Control is non-discretionary and
objectively determinable at the time of the 409A Change in Control (in this
case, the Grantee shall have no influence on when during such 90-day period the
settlement shall occur).

c.  Upon a Change in Control during the six-month delay period, no accelerated
distribution applies (even if the events involve a 409A Change in Control) to a
distribution delayed by application of the six-month delay rule.

(iii)      Separation from Service.

a.  Any distribution in settlement of 409A RSUs that is triggered by a
termination of employment will occur only at such time as the participant has
had a “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), regardless of whether any other event might be viewed as a
termination of employment by the Company for any other purpose.

b.  In particular, if a Grantee switches to part-time employment or becomes a
consultant in connection with a termination of employment, whether the event
will be deemed a termination of employment for purposes of 409A RSUs will be
determined in accordance with Treasury Regulation § 1.409A-1(h).

(iv)       Other Restrictions.

a.  The settlement of 409A RSUs may not be accelerated by the Company except to
the extent permitted under Code Section 409A.

b.  Any restriction imposed on RSUs under these 409A Compliance Rules or imposed
on RSUs under the terms of other documents solely to ensure compliance with Code
Section 409A shall not be applied to RSUs that are not 409A RSUs except to the
extent necessary to preserve the status of such RSUs as not 409A RSUs.  If any
mandatory





7




term required for 409A RSUs or non-409A RSUs to avoid tax penalties under Code
Section 409A is not otherwise explicitly provided under this document or other
applicable documents, such term is hereby incorporated by reference and fully
applicable as though set forth at length herein, and

(v)        Any other applicable provisions of Plan Section 19(a) will apply to
such Performance-Based Restricted Stock Units.

SECTION 3.    TRANSFER OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD OR
PERFORMANCE UNIT SHARES

(a)             Transfers Generally Prohibited.  Except as otherwise provided by
the Performance-Based Restricted Stock Unit Award Notice or otherwise permitted
by the Plan or in the case of a transfer permitted by subsection 3(b) below, the
Performance-Based Restricted Stock Unit Award may be settled only during the
Grantee’s lifetime and only by the issuance of Performance Unit Shares (or a
cash payment in lieu thereof where permitted by the Performance-Based Restricted
Stock Unit Award Notice) to Grantee.  Except as otherwise provided in subsection
3(b) below, the Performance-Based Restricted Stock Unit Award and the rights and
privileges conferred by the Performance-Based Restricted Stock Unit Award shall
not be sold or otherwise Transferred.

(b)             Certain Transfers Permitted.  Notwithstanding the foregoing
provisions of this Section 3, the Performance-Based Restricted Stock Unit Award
may be Transferred (i) in the event of the Grantee’s death, by will or the laws
of descent and distribution or by a written beneficiary designation accepted by
the Company, (ii) by operation of law in connection with a merger,
consolidation, recapitalization, reclassification or exchange of Shares,
reorganization or similar transaction involving the Company and affecting the
Shares generally or (iii) with the approval of the Committee, to a member of
Grantee’s family, or a trust primarily for the benefit of Grantee and/or one or
more members of Grantee’s family, or to a corporation, partnership or other
entity primarily for the benefit of Grantee and/or one or more such family
members and/or trusts or (iv) with the approval of the Committee, in another
estate or personal financial planning transaction; provided,  however, that in
any such case the Performance-Based Restricted Stock Unit Award so Transferred
and, upon issuance of Performance Unit Shares in settlement thereof, the
Performance Unit Shares issued to the Transferee shall remain subject in the
hands of the Transferee to the restrictions on Transfer provided hereby and all
other terms hereof, including the terms of subsection 2(c) above.  The foregoing
notwithstanding, if RSUs constitute deferrals of compensation for purposes of
Code Section 409A, RSUs and any related right of Grantee shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Grantee or his or her
beneficiary, except as permitted under Code Section 409A and regulations and
guidance thereunder.

(c)             Fiduciary, Securities Law and Officer Restrictions.  As an
employee, officer and/or director of the Company, Grantee may be subject to
restrictions on his or her ability





8




to sell or otherwise Transfer Performance Unit Shares by reason of being a
fiduciary for the Company or by reason of federal or state securities laws
and/or the policies regarding transactions in securities of the Company from
time to time adopted by the Company and applicable to Grantee in connection
therewith.  Nothing contained herein shall relieve Grantee of any restriction on
sale or other Transfer of Performance Unit Shares provided thereby and any other
restrictions of sale or other Transfer of Performance Unit Shares provided
herein (including in a Performance-Based Restricted Stock Unit Award Notice or
in the Plan) shall be in addition to and not in lieu of any other restrictions
provided thereby.  Pursuant to the Company’s Equity Ownership Policy currently
in effect and as may be amended from time to time, certain officers of the
Company are currently, or may in the future be, subject to restrictions on sales
or transfers of Performance Unit Shares and other equity rights issued by the
Company. If Grantee is at any time subject to such Equity Ownership Policy, sale
or transfer of Grantees’ Performance Unit Shares (other than any sale to pay any
taxes due upon vesting and/or delivery of the Performance Unit Shares) shall be
restricted as provided in such Equity Ownership Policy.

SECTION 4.     ADJUSTMENT OF SHARES.

(a)             Adjustment Generally. If while the Performance-Based Restricted
Stock Unit remains in effect there shall be any change in the outstanding Shares
of the class which are to be issued upon settlement of the Performance-Based
Restricted Stock Unit, through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, combination
of shares, exchange of shares for other securities or other like change in the
outstanding Shares, or any spin-off, split-off, dividend in kind or other
extraordinary dividend or other distribution in respect of such outstanding
Shares or other extraordinary change in the capital structure of the Company, an
adjustment shall be made to the terms of the Performance-Based Restricted Stock
Unit so that the Performance-Based Restricted Stock Unit shall thereafter be
ultimately settled, otherwise on the same terms and conditions as provided by
the Performance-Based Restricted Stock Unit Award Notice, this Agreement and the
Plan, for such securities, cash and/or other property as would have been
received in respect of the Shares that would have been issued upon settlement of
the Performance-Based Restricted Stock Unit had the Performance-Based Restricted
Stock Unit been settled in full immediately prior to such change or distribution
(whether or not the Performance-Based Restricted Stock Unit was then fully
vested) or, if and to the extent the Committee determines that so adjusting the
consideration to be received upon settlement of the Performance-Based Restricted
Stock Unit, in whole or in part, is not practicable, the Committee shall
equitably modify the consideration to be received in respect of the settlement
of the Performance-Based Restricted Stock Unit or other pertinent terms and
conditions of the Performance-Based Restricted Stock Unit as provided by
subsection 4(b) below. Such an adjustment shall be made successively each time
any such change in the outstanding Shares of the class which may be received
upon settlement of the Performance-Based Restricted Stock Unit or extraordinary
distribution in respect of such outstanding Shares or extraordinary change in
the capital structure of the Company shall occur.

(b)             Modification Of Performance-Based Restricted Stock Unit.  In the
event any change in the outstanding Shares of the class which may be received
upon settlement of the Performance-Based Restricted Stock Unit or extraordinary
distribution in respect of such





9




outstanding Shares or extraordinary change in the capital structure of the
Company described in subsection 4(a) above occurs, or in the event of any change
in applicable laws or any change in circumstances which results in or would
result in any substantial dilution or enlargement of the rights granted to, or
available for, Grantee in respect of a Performance-Based Restricted Stock Unit
or otherwise as a participant in the Plan or which otherwise warrants equitable
adjustment to the terms and conditions of the Performance-Based Restricted Stock
Unit because such event or circumstances interferes with the intended operation
of the Plan (including the intended tax consequences of Awards) occurs, then the
Committee shall adjust the number and kind of Performance Unit Shares and/or
other securities and/or cash or other property that may be issued or delivered
upon the settlement of the Performance-Based Restricted Stock Unit and/or adjust
the other terms and conditions of the Performance-Based Restricted Stock Unit as
the Committee in its discretion determines to be equitable in order to prevent
dilution or enlargement of the Grantee’s rights in respect of the
Performance-Based Restricted Stock Unit as such existed before such event.
Appropriate adjustments shall likewise be made by the Committee in other terms
and conditions of the Performance-Based Restricted Stock Unit to reflect
equitably such changes in circumstances, including modifications of performance
targets and changes in the length of performance periods relating to the vesting
of the Performance-Based Restricted Stock Unit or any restrictions on
Performance Unit Shares.

(c)             Modifications To Comply With Section 409A. To the extent
applicable, this Agreement (including any related Notice of Restricted Stock
Award) shall be interpreted in accordance with Code Section 409A and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or guidance that may be issued
after the date on which a Performance-Based Restricted Stock Unit was
awarded.  Without limiting the authority of the Committee under subsection 4(b)
above to make modifications to the Performance-Based Restricted Stock Unit by
reason of changes in law or circumstances that would result in any substantial
dilution or enlargement of the rights granted to, or available for, Grantee in
respect of a Performance-Based Restricted Stock Unit or otherwise as a
participant in the Plan or which otherwise warrants equitable adjustment to the
terms and conditions of the Performance-Based Restricted Stock Unit because such
event interferes with the operation of the Plan, and notwithstanding any
provision of this Agreement to the contrary, in the event that the Committee or
an authorized officer of the Company determines that any amounts will be
immediately taxable to the Participant under Section 409A of the Code and
related Department of Treasury guidance (or subject the Grantee to a penalty
tax) in connection with the grant or vesting of the Performance-Based Restricted
Stock Unit or any other provision of the Performance-Based Restricted Stock Unit
Award Notice or this Agreement or the Plan, the Company may (a) adopt such
amendments to the Performance-Based Restricted Stock Unit, including amendments
to this Agreement (having prospective or retroactive effect), that the Committee
or authorized officer determines to be necessary or appropriate to preserve the
intended tax treatment of the Performance-Based Restricted Stock Unit and/or (b)
take such other actions as the Committee or authorized officer determines to be
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance, including such Department of
Treasury guidance and other interpretive materials as may be issued after the
date on which





10




such Performance-Based Restricted Stock Unit was awarded, but only to the extent
permitted under Code Section 409A and regulations and guidance thereunder.  

SECTION 5.     MISCELLANEOUS PROVISIONS.

(a)             Rights as a Shareholder.  Neither the Grantee nor the Grantee’s
personal representative or permitted Transferee shall have any rights as a
shareholder with respect to any Performance Unit Shares until the Grantee or his
or her personal representative or permitted Transferee becomes entitled to
receive such Performance Unit Shares pursuant to this Agreement, the Plan and
the applicable Performance-Based Restricted Stock Unit Award Notice, and any
such right shall also be subject to subsections 2(g) and 3(c) above.

(b)             Tenure.  Nothing in the Performance-Based Restricted Stock Unit
Award Notice, this Agreement or in the Plan shall confer upon the Grantee any
right to continue in the Company’s Service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company (or
any Related Employer) or of the Grantee, which rights are hereby expressly
reserved by each, to terminate his or her Service at any time and for any
reason, with or without cause.

(c)             Notification.  Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery to the President, Treasurer, General Counsel, Secretary or any
Assistant Secretary of the Company or five Business Days upon deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid addressed to the Company.  A notice shall be addressed to the
Company at its principal executive office, marked to the attention of the
Corporate Secretary, and to the Grantee at the address that he or she most
recently provided to the Company.

(d)             Entire Agreement.  This Agreement, any related Performance-Based
Restricted Stock Unit Award Notice, the Plan and the Employment Agreement
constitute the entire contract between the parties hereto with regard to the
subject matter hereof and supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

(e)             Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

(f)              Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s personal representatives, heirs,
legatees and other permitted Transferees, assigns and the legal representatives,
heirs and legatees of the Grantee’s estate, whether or not any such person shall
have become a party to this Agreement and have agreed in writing to be joined
herein and be bound by the terms hereof.

(g)             Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, as such laws
are applied to contracts entered into and performed in such State.





11




SECTION 6.     DEFINITIONS.

(a)             “Code” shall mean the Internal Revenue Code of 1986, as amended
and as the same may be amended from time to time, and the regulations
promulgated thereunder.

(b)             “Company” shall mean Magellan Health, Inc., a Delaware
corporation, and any successor thereto.

(c)             “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

(d)             “Securities Act” shall mean the Securities Act of 1933, as
amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

(e)            “Share” shall mean a share of Ordinary Common Stock, $0.01 par
value per share, of the Company, as the same may generally be exchanged for or
changed into any other share of capital stock or other security of the Company
or any other company in connection with a transaction referred to in Section 4
above (and in the event of any such successive exchange or change, any security
resulting from any such successive exchange or change).

(f)              “Transfer” shall mean, with respect to any Performance-Based
Restricted Stock Unit or any Unit Share, any sale, assignment, transfer,
alienation, conveyance, gift, bequest by will or under intestacy laws, pledge,
lien encumbrance or other disposition, with or without consideration, of all or
part of such Performance-Based Restricted Stock Unit or any Unit Share, or of
any beneficial interest therein, now or hereafter owned by the Grantee,
including by execution, attachments, levy or similar process.

In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 



12




EXHIBIT B

RESTRICTED SHARE UNIT AGREEMENT

 

 



23




MAGELLAN HEALTH, INC.

2016 MANAGEMENT INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(REFERENCE NO. 2016-DECEMBER 2, 2019)

Name of Grantee:

Kenneth J. Fasola

Date of Grant:

December 2, 2019

Type of Award:

Restricted Stock Units, each Restricted Stock Unit representing the right to
receive on the terms and conditions of the Restricted Stock Unit Agreement
between Grantee and the Company referenced below and the terms and conditions of
this notice a share of Ordinary Common Stock, par value $0.01 per share
(“Share”), of Magellan Health, Inc. (the “Company”), subject to adjustment
thereto as provided in such Restricted Stock Unit Agreement (a “Unit Share”), or
at the election of the Company a cash payment in lieu thereof.

Total Number of Restricted Stock Units Awarded:

____ Restricted Stock Units.

Vesting:

This Award shall vest in accordance with the vesting schedule set forth below,
provided that the Grantee’s Service with the Company, a Subsidiary or a Parent
company has not terminated prior to the vesting date. In the event Grantee’s
employment is terminated prior to vesting of the Award for any reason other than
as provided below with regard to certain terminations following a Change in
Control of the Company, the Award granted hereunder shall immediately be
forfeited by and canceled, except as otherwise provided in the Company’s
“Retirement Policy Applicable to Employee Long-Term Incentive Awards” or
otherwise provided in any employment agreement between the Grantee and the
Company in effect immediately prior to the date of termination of employment
(“Employment Agreement”).

 

 

 

 

 

Vesting Date

Vesting Percentage

 

1st anniversary of the Date of Grant (December 2, 2020)

33.4%

 

2nd anniversary of the Date of Grant (December 2, 2021)

66.7%
(i.e., an additional 33.3%)

 

3rd anniversary of the Date of Grant (December 2, 2022)

100%
(i.e., an additional 33.3%)

 

 

 

 

 

This Restricted Stock Unit shall earlier vest immediately with respect to 100%
of the Unit Shares subject hereto in the event, after the date hereof, a Change
in Control of the Company (as defined below) shall have occurred and within the
period of 24 months (or such other longer period as is provided by Grantee’s
employment agreement, if any, in effect at the time of the Change in Control)
following occurrence of the Change in Control, Grantee’s Service with the
Company shall be terminated by the Company without Cause (as defined below) or
by the Grantee with Good Reason (as defined below), provided that the Grantee’s
Service with the Company has not previously





 




 

 

 

terminated after the date hereof for any other reason.  For purposes of this
Restricted Stock Unit, the terms “Change in Control,” “Cause” and “Good Reason”
shall have the same meanings as provided in any employment agreement between the
Company and Grantee in effect immediately prior to the termination date or the
Change in Control, as applicable (including any terms of substantially
comparable significance in any such employment agreement even if not of
identical wording) or, if no such employment agreement is in effect at such time
or no such meanings are provided in such employment agreement, shall have the
meanings ascribed thereto below:

 

(1)        A “Change in Control” of the Company shall mean the first to occur
after the date hereof of any of the following events:

 

a.         any “person,” as such term is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under the
Exchange Act, of 50% or more of the Voting Stock (as defined below) of the
Company;

 

b.         the majority of the Board of Directors of the Company consists of
individuals other than “Continuing Directors,” which shall mean the members of
the Board on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election or nomination for election was
supported by a vote of the directors who then comprised the Continuing
Directors, shall be considered to be a Continuing Director;

 

c.         the Board of Directors of the Company adopts and, if required by law
or the certificate of incorporation of the Corporation, the shareholders approve
the dissolution of the Company or a plan of liquidation or comparable plan
providing for the disposition of all or substantially all of the Company’s
assets;

 

d.         at least 75% of the consolidated assets of the Company (measured
using a quantitative analysis determined in good faith by the Board) are
disposed of in a single transaction pursuant to a merger, consolidation, share
exchange, reorganization or other transaction unless the shareholders of the
Company immediately prior to such merger, consolidation, share exchange,
reorganization or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they previously owned the Voting Stock or
other ownership interests of the Company, 51% or more of the Voting Stock or
other ownership interests of the entity or entities, if any, that succeed to the
business of the Company; or

 

e.         the Company merges or combines with another company and, immediately
after the merger or combination, the shareholders of the Company immediately
prior to the merger or combination own, directly or indirectly, 50% or less of
the Voting Stock of the successor company, provided that in making such
determination there shall being excluded from the number of shares of Voting
Stock held by such shareholders, but not from the Voting Stock of the successor
company, any shares owned by Affiliates of such





2




 

 

 

other company who were not also Affiliates of the Company prior to such merger
or combination.

 

(2)        “Cause” shall mean:

 

a.         Grantee is convicted of (or pleads guilty or nolo contendere to) a
felony or a crime involving moral turpitude;

 

b.         Grantee’s commission of an act of fraud or dishonesty involving his
or her duties on behalf of the Company;

 

c.         Grantee’s willful failure or refusal to faithfully and diligently
perform duties lawfully assigned to Grantee as an officer or employee of the
Company or other willful breach of any material term of any employment agreement
at the time in effect between the Company and Grantee; or

 

d.         Grantee’s willful failure or refusal to abide by the Company’s
policies, rules, procedures or directives, including any material violation of
the Company’s Code of Ethics.

 

(3)        “Good Reason” shall mean:

 

a.         a material reduction in Grantee’s salary in effect at the time of a
Change in Control, unless such reduction is comparable in degree to the
reduction that takes place for all other employees of the Company of comparable
rank (for which purpose any person who is an executive officer of the Company
(as determined for purposes of the Exchange Act shall be considered of
comparable rank) or a material reduction in Grantee’s target bonus opportunity
for the year in which or any year after the year in which the Change of Control
occurs from Grantee’s target bonus opportunity for the year in which the Change
in Control occurs (if any) as established under any employment agreement Grantee
has with the Company or any bonus plan of the Company applicable to Grantee (or,
if no such target bonus opportunity has yet been established for Grantee under a
bonus plan applicable to Grantee for the year in which the Change of Control has
occurred, the target bonus opportunity so established for Grantee for the
immediately preceding year (if any)). For purposes of this provision, an action
or actions of the Company will be deemed "material" if, individually or in the
aggregate, the action or actions result(s) or potentially result(s) in a
reduction in compensation in the current year or a future year having a present
value to Grantee of at least one and one half percent (1.5%) of Grantee’s then
current base salary, provided that Grantee will have a legal right to claim
damages for a breach of contract for any action by the Company or event having
an effect described under those paragraphs that does not meet this objective
materiality test, and actions may be material in a given case at levels less
than the specified level.

 

b.         a material diminution in Grantee’s position, duties or
responsibilities as in effect at the time of a Change in Control or





3




 

 

 

the assignment to Grantee of duties which are materially inconsistent with such
position, duties and authority, unless in either case such change is made with
the consent of the Grantee; or

 

c.         the relocation by more than 50 miles of the offices of the Company
which constitute at the time of the Change in Control Grantee’s principal
location for the performance of his or her services to the Company;

 

provided that, in each such case, Grantee provides notice to the Company within
90 days that such event or condition constituting Good Reason has arisen, and
such event or condition continues uncured for a period of more than 30 days
after Grantee gives notice thereof to the Company, and Grantee terminates
Service within eighteen months after such event or condition has arisen. 

 

For purposes of the foregoing definitions, (A) “the Company” shall include any
entity that succeeds to all or substantially all of the business of the Company,
(B) “Affiliate” of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified, and (C) “Voting Stock” shall
mean any capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation and reference to a percentage of Voting Stock shall refer to
such percentage of the votes that all such Voting Stock is entitled to cast.

Settlement of Award:

Unit Shares in settlement of this Award (or, at the Company’s election, cash in
lieu thereof) shall be delivered to Grantee on the Vesting Date (such date, the
“Settlement Date”) as further provided in Grantee’s Restricted Stock Unit
Agreement with the Company. 

Dividend Equivalent Rights:

NONE.

Transfer Restrictions:

Unit Shares issued in settlement of this Award shall not be subject to any
additional transfer restrictions, other than those provided by Grantee’s
Restricted Stock Unit Agreement.

 

By signing your name below, you acknowledge and agree that this Award is
governed by the terms and conditions of the Magellan Health, Inc. 2016
Management Incentive Plan (“Plan”), and the Restricted Stock Unit Agreement,
reference number 2016-December 2, 2019 (“Agreement”), both of which are hereby
made a part of this document.  Capitalized terms used but not defined in this
Notice of Restricted Stock Unit Award shall have the meanings assigned to them
in the Plan and Agreement.

 

 



4




MAGELLAN HEALTH, INC.

2016 MANAGEMENT INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

REFERENCE NUMBER:  2016- DECEMBER 2, 2019 – Kenneth J. Fasola

As of December 2, 2019

SECTION 1.     GRANT OF RESTRICTED STOCK UNITS.

(a)             Restricted Stock Units.  On the terms and conditions set forth
in this Restricted Stock Unit Agreement (the “Agreement”) and each Notice of
Restricted Stock Unit Award referencing this Agreement, Magellan Health, Inc.
(the “Company,” as further defined below) grants to the Grantee referred to on
the signature page hereof the right to receive on the Settlement Date (as
hereinafter defined) the number of shares of Ordinary Common Stock, $0.01 par
value per share, of the Company (“Shares,” as further defined below) equal to
the number of “Stock Units” awarded to the Grantee as set forth in the Notice of
Restricted Stock Unit Award, subject to adjustment thereto on account of any
change that may be made in the Shares as provided by Section 4 below (the “Unit
Shares”).  Each such Notice of Restricted Stock Unit Award, together with this
referenced Agreement, shall be a separate “Restricted Stock Unit” governed by
the terms of this Agreement and any such separate Restricted Stock Unit may be
referred to herein as the “Restricted Stock Unit,” and, as pertinent, any of
multiple Notices of Restricted Stock Unit Award referencing this Agreement may
be referred to herein as the “Restricted Stock Unit Award Notice.”

(b)             2016 Management Incentive Plan and Defined Terms.  The
Restricted Stock Unit Award is granted under and subject to the terms of the
2016 Management Incentive Plan, as amended and supplemented from time to time
(the “Plan”), which is incorporated herein by this reference.  Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
to them in the Plan or the Restricted Stock Unit Award Notice.

(c)             Scope of this Agreement.  This Agreement shall apply both to the
Restricted Stock Unit and to any Unit Shares acquired upon the settlement of the
Restricted Stock Units.  This Agreement references the terms of Sections 7 and 8
of the Employment Agreement (the “Non-Compete Agreement”).

SECTION 2.     VESTING AND SETTLEMENT OF RESTRICTED STOCK UNITS.

(a)             Vesting.  The Restricted Stock Unit shall vest in whole or in
part on the date or dates provided by the Notice of Restricted Stock Unit Award,
provided that Grantee remains in the Service of the Company or a Related
Employer company at such date; it being understood that the Notice of Restricted
Stock Unit Award may provide that the Restricted





 




Stock Unit shall vest upon termination of Grantee’s Service in such
circumstances as are provided in the Notice of Restricted Stock Unit Award
(subject to Section 2(d) below).

(b)             Settlement in Shares.  Subject to following provisions of this
Section 2, the Company shall settle the Restricted Stock Unit, to the extent it
has vested, on the date on which the Restricted Stock Unit has vested (or, if
such date is not a Business Day, the preceding Business Day) by the delivery to
Grantee of the number of Unit Shares equal to the number of Restricted Stock
Units so vested.  The date on which a Restricted Stock Unit is to be settled is
herein referred to as the “Settlement Date.”  Subject to  Section 2(b) below, in
settlement of the Restricted Stock Unit, the Company shall cause to be issued on
the Settlement Date or as soon as practicable thereafter (but not more than five
business days) an appropriate certificate or certificates for the Unit Shares,
registered in the name of the Grantee (or, at the direction of the Grantee, in
the names of such person and his or her spouse as community property or as joint
tenants with right of survivorship or as tenants in the entirety);  provided,
however, that such Unit Shares shall be subject to such restrictions on transfer
or other restrictions as are provided by the Restricted Stock Unit Award Notice
and the certificates so issued may bear a legend reflecting such restrictions
and any restrictions applicable in accordance with Sections 2(g) and 3(c) below.

(c)             Alternative Settlement in Cash.  In lieu of settlement of the
Restricted Stock Unit in Unit Shares, the Committee may in its sole discretion
elect to settle all or a portion of the Restricted Stock Unit by a cash payment
equal to the Fair Market Value as of the Settlement Date of the Unit Shares that
would otherwise have been issued under this Agreement.  Such payment may be made
by good check of the Company issued in accordance with its normal payroll
practices or such other means as are acceptable to the Company

(d)             Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) the Company is required to withhold as a result
of the grant of the Restricted Stock Unit and/or the issuance of Unit Shares (or
cash in lieu of Unit Shares) in settlement of a Restricted Stock Unit and, as a
condition to the grant of the Restricted Stock Unit or issuance of the Unit
Shares in settlement thereof, the Grantee shall make arrangements satisfactory
to the Company to enable it to satisfy all such withholding requirements.

(e)             Injurious Conduct.

(i)        In the event that the Grantee has engaged in Injurious Conduct (as
defined in Section 2(e)(ii)(A) below) during Grantee’s Service or during the
Restricted Period (as defined in Section 2(e)(ii)(B) below) following
termination of Grantee’s Service, then the following forfeitures and related
terms will apply to the Award and the Unit Shares and related benefits
(including Dividend Equivalents and/or dividends), as authorized by Plan Section
12 and other applicable provisions of the Plan:

(A)        No Unit Shares shall be issued to Grantee in connection with the
settlement of the Award after such determination (even if the Award is fully
vested) nor shall any other benefit thereafter accrue to the Grantee under this





2




Agreement (including by reason of the lapse of any restriction on transfer or
other restriction then applicable to Unit Shares that have been issued).

(B)       The unsettled Award shall be forfeited and shall terminate and any
Unit Shares subject to any such restrictions shall be forfeited.

(C)        As authorized by the Plan (including Sections 12(a) and (b)), any
benefits realized by Grantee as a result of the Award, if the Award vested
during the three-year period prior to the time such Injurious Conduct occurred
(or, if longer than three years, the period equal to the Restricted
Period),  including benefits resulting from the lapse of any restrictions on
Shares issued as a result thereof and Dividend Equivalents relating to the Award
and dividends relating to the such Shares, shall be forfeited by Grantee and
Grantee shall pay over to the Company any Shares received by Grantee in
connection with the Award, if still owned by Grantee, or the cash value of such
Shares (such value to be measured as of the date of the cash payment by Grantee
hereunder), together with any cash amount received by Grantee as related Award
benefits (without discount or interest; for clarity, taxes previously withheld
will be deemed to have been received by Grantee).

(ii)      The forfeitures and related terms of Section 2(e)(i) are subject to
the following:

(A)        For purposes of this Agreement, “Injurious Conduct” means an event as
specified in Plan Section 12(a)(i) or a violation by Grantee of any material
provision of Grantee’s Non-Compete Agreement with the Company.

(B)        For purposes of this Agreement, the “Restricted Period” means the
length of the period during which Grantee remains bound by non-competition
and/or non-solicitation covenants following termination of Grantee’s Service
under Grantee’s Non-Compete Agreement.

(C)        The terms of this Section 2 are intended to modify and supersede
certain terms of Plan Section 12, including modifying the definition of
“Injurious Conduct” and modifying the post-termination periods in which
forfeitures may occur and during which (under Plan Section 12(c)) the Committee
shall determine whether Injurious Conduct has occurred and any resulting
forfeitures, and therefore the terms of this Section 2 control to the extent the
terms differ from Plan Section 12.  The forfeitures or related terms of this
Section 2 may be waived or limited by the terms of any agreement executed by the
Company with the approval of the Committee.

(D)        In the case of Section 2(e)(i)(A) and (B), such forfeitures and
related terms will not apply to the Award if the settlement of the Award has
been deferred at the election of the Grantee and if the Award was fully vested
for a period of at least three years or, if longer, a period at least equal to
the Restricted Period before the date such Injurious Conduct occurred; in such
case, the





3




Company is not excused from settling, completing delivery of or removing any
legend restricting the transfer of the Award or Shares and any related Dividend
Equivalent Rights or dividends.

(E)        Any forfeitures hereunder, based on the Committee’s determination
that Grantee has engaged in Injurious Conduct during Grantee’s Service or during
the Restricted Period, and the terms of this Section 2 shall not relieve Grantee
of any other liability he or she may have to the Company or a Related Employer
as a result of engaging in the Injurious Conduct, including any right of the
Company or any Related Employer to injunctive or other equitable relief.

(f)              Transfer Restrictions On Unit Shares.  Subject to Section 2(d)
above and Sections 2(g) and 3(c) below, unless otherwise provided by the
Restricted Stock Unit Award Notice or another agreement between Grantee and the
Company, upon the acquisition of Unit Shares pursuant to the settlement of a
Restricted Stock Unit Award, Grantee shall be free to dispose of the Unit Shares
so acquired in any manner and at any time.

(g)             Securities Law Restrictions On Issuance of Unit Shares.  Unless
a registration statement under the Securities Act permitting the sale and
delivery of Unit Shares upon settlement of the Restricted Stock Unit Award is in
effect on the Settlement Date, the Company shall not be required to issue Unit
Shares upon such settlement, except as otherwise provided in this
subsection.  The Company shall use its commercially reasonable efforts to
register under the Securities Act sufficient Unit Shares to permit delivery to
Grantee of all Unit Shares that may be acquired by Grantee upon the settlement
of the Restricted Stock Unit Award; provided,  however, that the Company shall
only be so required to register the Unit Shares on Form S-8 under the Securities
Act (or any successor form).  Notwithstanding the foregoing, the Company shall,
if Grantee has given the Company at least 90 days’ notice requesting the Company
to register in accordance with the foregoing provisions of this subsection the
Unit Shares that may then be acquired by Grantee upon settlement of the
Restricted Stock Unit Award and the Company has failed to do so, issue Unit
Shares to Grantee upon settlement of the Restricted Stock Unit Award without
registration thereof under the Securities Act if (i) Grantee represents,
effective on the date of such issuance, in writing in a form acceptable to the
Company (A) that such Unit Shares are being acquired for investment and not with
a present view to distribution, (B) Grantee understands that the Unit Shares
have not been registered under the Securities Act and cannot be sold or
otherwise Transferred unless a registration statement under the Securities Act
is in effect with respect thereto or the Company has received an opinion of
counsel, satisfactory to it, to the effect that such registration is not
required, (C) that Grantee has, alone or together with any qualified advisor,
such knowledge and experience in financial and business matters as is necessary
to evaluate the risks of an investment in the Unit Shares, is acquiring the Unit
Shares based on an independent evaluation of the long-term prospects of an
investment in the Unit Shares and has been furnished with such financial and
other information regarding the Company as the Grantee has requested for
purposes of making such evaluation, and (D) Grantee is able to bear the economic
risk of an investment in the Unit Shares subject to such restrictions on
Transfer and (ii) if the Company determines that under the circumstances issuing
the Unit Shares pursuant to such settlement of the Restricted Stock Unit Award
is lawful; provided,





4




however, that the Company may require, as a condition of such issuance of Unit
Shares, that Grantee execute and deliver to it such other certificates,
agreements and other instruments as in the judgment of the Company, upon advice
of counsel, are necessary or appropriate to assure that the  Unit Shares are
issued to Grantee in accordance with the Securities Act and any other applicable
securities law and may require that any certificates representing Unit Shares so
issued bear any restrictive legend appropriate for such purpose.  In addition,
even if a registration statement under the Securities Act permitting the
delivery of Unit Shares upon settlement of the Restricted Stock Unit Award is in
effect at the Settlement Date, the Company may suspend the issuance of Unit
Shares pursuant to the settlement of all Restricted Stock Unit Awards issued
under the Plan for such period of time as in the judgment of the Company, upon
advice of counsel, is necessary in order for the Company to come into compliance
with all the reporting requirements applicable to the Company pursuant to
Section 13(a) of the Exchange Act or to otherwise avoid in connection with the
issuance of the  Unit Shares under such registration statement a violation of
Sections 10, 11 or 12 of the Securities Act.  If the Company suspends the
issuance of Unit Shares pursuant to the settlement of Restricted Stock Unit
Awards issued under the Plan, the Company shall give prompt written notice
thereof to the Grantee (but the failure of the Company to give such notice shall
not prevent the Company from suspending the issuance of Unit Shares as permitted
hereby) and, at such time as such period of suspension ends, shall give prompt
written notice thereof to Grantee.  Notwithstanding that the Company in
accordance with this subsection may not be able to issue Unit Shares in
settlement of a Restricted Stock Unit, the Company shall not be required to
settle a Restricted Stock Unit in cash, but may do so if it elects in its
discretion to do so, as provided by Section 2(c) above.

(h)             Special Distribution Rules to Comply with Code Section 409A.  In
the event that any Restricted Stock Units constitute a “deferral of
compensation” under Section 409A of the Internal Revenue Code (the “Code”), the
timing of settlement of such Restricted Stock Units  (hereinafter defined as
“409A RSUs” will be subject to applicable limitations under Code Section 409A
and Section 19(a) of the Plan, including the following restrictions on
settlement:

(i)        The “six-month delay rule.” The six-month delay rule will apply to
409A RSUs if these four conditions are met:

a.  The Grantee has a “separation from service” (within the meaning of Treasury
Regulation § 1.409A-1(h));

b.  A distribution of Shares is triggered by the separation from service (but
not due to death);

c.  The Grantee is a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof).  The Company will determine status of “key
employees” annually, under administrative procedures applicable to all plans and
arrangements subject to Code Section 409A; and





5




d.  The Company’s stock is publicly traded on an established securities market
or otherwise.

If it applies, the six-month delay rule will delay a distribution in settlement
of 409A RSUs triggered by the Grantee’s separation from service where the
distribution otherwise would be within six months after the separation.

(a)  Any delayed payment shall be made on the date six months after the
Grantee’s separation from service.

(b)  During the six-month delay period, accelerated distribution will be
permitted in the event of the Grantee’s death and for no other reason (including
no acceleration upon a Change in Control), except for the limited exceptions
permitted under the Code Section 409A regulations.

(c)  Any payment that is not triggered by a separation from service, or
triggered by a separation from service but which would be made more than six
months after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.  Each payment in a series of
installments would be treated as a separate payment for this purpose. If the
terms of a 409A RSU agreement impose this six-month delay rule in circumstances
in which it is not required for compliance with 409A, those terms shall not be
given effect.

(ii)       Change in Control Rule.

a.  If any distribution of 409A RSUs would be triggered by a Change in Control,
such distribution will be made only if, in connection with the Change in
Control, there occurs a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company as defined in Treasury Regulation
§ 1.409A-3(i)(5) (a "409A Change in Control").

b.  In this case, distribution of the 409A RSUs shall occur not later than five
business days after (i) the occurrence of a 409A Change in Control occurring at
the time of or following the Change in Control or (ii) upon occurrence of the
Change in Control occurring within 90 days after the 409A Change in Control, but
only if the occurrence of the Change in Control is non-discretionary and
objectively determinable at the time of the 409A Change in Control (in this
case, the Grantee shall have no influence on when during such 90-day period the
settlement shall occur).

c.  Upon a Change in Control during the six-month delay period, no accelerated
distribution applies (even if the events involve a 409A Change in Control) to a
distribution delayed by application of the six-month delay rule.





6




(iii)      Separation from Service.

a.  Any distribution in settlement of 409A RSUs that is triggered by a
termination of employment will occur only at such time as the participant has
had a “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), regardless of whether any other event might be viewed as a
termination of employment by the Company for any other purpose.

b.  In particular, if a grantee switches to part-time employment or becomes a
consultant in connection with a termination of employment, whether the event
will be deemed a termination of employment for purposes of 409A RSUs will be
determined in accordance with Treasury Regulation § 1.409A-1(h).

(iv)       Other Restrictions.

a.  The settlement of 409A RSUs may not be accelerated by the Company except to
the extent permitted under Code Section 409A.

b.  Any restriction imposed on RSUs under these 409A Compliance Rules or imposed
on RSUs under the terms of other documents solely to ensure compliance with Code
Section 409A shall not be applied to RSUs that are not 409A RSUs except to the
extent necessary to preserve the status of such RSUs as not 409A RSUs.  If any
mandatory term required for 409A RSUs or non-409A RSUs to avoid tax penalties
under Code Section 409A is not otherwise explicitly provided under this document
or other applicable documents, such term is hereby incorporated by reference and
fully applicable as though set forth at length herein, and

(v)        Any other applicable provisions of Plan Section 19(a) will apply to
such Restricted Stock Units.

SECTION 3.     TRANSFER OF RESTRICTED STOCK UNIT AWARD OR UNIT SHARES

(a)             Transfers Generally Prohibited.  Except as otherwise provided by
the Restricted Stock Unit Award Notice or otherwise permitted by the Plan or in
the case of a transfer permitted by Section 3(b) below, the Restricted Stock
Unit Award may be settled only during the Grantee’s lifetime and only by the
issuance of Unit Shares (or a cash payment in lieu thereof where permitted by
the Restricted Stock Unit Award Notice) to Grantee.  Except as otherwise
provided in Section 3(b) below, the Restricted Stock Unit Award and the rights
and privileges conferred by the Restricted Stock Unit Award shall not be sold or
otherwise Transferred.

(b)             Certain Transfers Permitted.  Notwithstanding the foregoing
provisions of this Section 3, the Restricted Stock Unit Award may be Transferred
(i) in the event of the Grantee’s death, by will or the laws of descent and
distribution or by a written beneficiary





7




designation accepted by the Company, (ii) by operation of law in connection with
a merger, consolidation, recapitalization, reclassification or exchange of
Shares, reorganization or similar transaction involving the Company and
affecting the Shares generally or (iii) with the approval of the Committee, to a
member of Grantee’s family, or a trust primarily for the benefit of Grantee
and/or one or more members of Grantee’s family, or to a corporation, partnership
or other entity primarily for the benefit of Grantee and/or one or more such
family members and/or trusts or (iv) with the approval of the Committee, in
another estate or personal financial planning transaction; provided,  however,
that in any such case the Restricted Stock Unit Award so Transferred and, upon
issuance of Unit Shares in settlement thereof, the Unit Shares issued to the
Transferee shall remain subject in the hands of the Transferee to the
restrictions on Transfer provided hereby and all other terms hereof, including
the terms of Section 2(c) above.  The foregoing notwithstanding, if RSUs
constitute deferrals of compensation for purposes of Code Section 409A, RSUs and
any related right of Grantee shall not be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Grantee or his or her beneficiary, except as permitted under
Code Section 409A and regulations and guidance thereunder.

(c)             Fiduciary, Securities Law and Officer Restrictions.  As an
employee, officer and/or director of the Company, Grantee may be subject to
restrictions on his or her ability to sell or otherwise Transfer Unit Shares by
reason of being a fiduciary for the Company or by reason of federal or state
securities laws and/or the policies regarding transactions in securities of the
Company from time to time adopted by the Company and applicable to Grantee in
connection therewith.  Nothing contained herein shall relieve Grantee of any
restriction on sale or other Transfer of Unit Shares provided thereby and any
other restrictions of sale or other Transfer of Unit Shares provided herein
(including in a Restricted Stock Unit Award Notice or in the Plan) shall be in
addition to and not in lieu of any other restrictions provided
thereby.   Pursuant to the Company’s Equity Ownership Policy currently in effect
and as may be amended from time to time, certain officers of the Company are
currently, or may in the future be, subject to restrictions on sales or
transfers of Unit Shares and other equity rights issued by the Company.  If
Grantee is at any time subject to such Equity Ownership Policy, sale or transfer
of Grantees’ Unit Shares (other than any sale to pay any taxes due upon vesting
and/or delivery of the Unit Shares) shall be restricted as provided in such
Equity Ownership Policy.

SECTION 4.     ADJUSTMENT OF SHARES.

(a)             Adjustment Generally.  If while the Restricted Stock Unit
remains in effect there shall be any change in the outstanding Shares of the
class which are to be issued upon settlement of the Restricted Stock Unit,
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, reverse stock split, combination of shares, exchange of shares for
other securities or other like change in the outstanding Shares, or any
spin-off, split-off, dividend in kind or other extraordinary dividend or other
distribution in respect of such outstanding Shares or other extraordinary change
in the capital structure of the Company, an adjustment shall be made to the
terms of the Restricted Stock Unit so that the Restricted Stock Unit shall
thereafter be ultimately settled, otherwise on the same terms and conditions as
provided by the Restricted Stock Unit Award Notice, this Agreement and





8




the Plan, for such securities, cash and/or other property as would have been
received in respect of the Shares that would have been issued upon settlement of
the Restricted Stock Unit had the Restricted Stock Unit been settled in full
immediately prior to such change or distribution (whether or not the Restricted
Stock Unit was then fully vested) or, if and to the extent the Committee
determines that so adjusting the consideration to be received upon settlement of
the Restricted Stock Unit, in whole or in part, is not practicable, the
Committee shall equitably modify the consideration to be received in respect of
the settlement of the Restricted Stock Unit or other pertinent terms and
conditions of the Restricted Stock Unit as provided by Section 4(b) below.  Such
an adjustment shall be made successively each time any such change in the
outstanding Shares of the class which may be received upon settlement of the
Restricted Stock Unit or extraordinary distribution in respect of such
outstanding Shares or extraordinary change in the capital structure of the
Company shall occur.

(b)             Modification Of Restricted Stock Unit.  In the event any change
in the outstanding Shares of the class which may be received upon settlement of
the Restricted Stock Unit or extraordinary distribution in respect of such
outstanding Shares or extraordinary change in the capital structure of the
Company described in Section 4(a) above occurs, or in the event of any change in
applicable laws or any change in circumstances which results in or would result
in any substantial dilution or enlargement of the rights granted to, or
available for, Grantee in respect of a Restricted Stock Unit or otherwise as a
participant in the Plan or which otherwise warrants equitable adjustment to the
terms and conditions of the Restricted Stock Unit because such event or
circumstances interferes with the intended operation of the Plan (including the
intended tax consequences of Awards) occurs, then the Committee shall adjust the
number and kind of Unit Shares and/or other securities and/or cash or other
property that may be issued or delivered upon the settlement of the Restricted
Stock Unit and/or adjust the other terms and conditions of the Restricted Stock
Unit as the Committee in its discretion determines to be equitable in order to
prevent dilution or enlargement of the Grantee’s rights in respect of the
Restricted Stock Unit as such existed before such event.  Appropriate
adjustments shall likewise be made by the Committee in other terms and
conditions of the Restricted Stock Unit to reflect equitably such changes in
circumstances, including modifications of performance targets and changes in the
length of performance periods relating to the vesting of the Restricted Stock
Unit or any restrictions on Unit Shares.

(c)             Modifications To Comply With Section 409A.  To the extent
applicable, this Agreement (including any related Notice of Restricted Stock
Award) shall be interpreted in accordance with Code Section 409A and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or guidance that may be issued
after the date on which a Restricted Stock Unit was awarded.  Without limiting
the authority of the Committee under Section 4(b) above to make modifications to
the Restricted Stock Unit by reason of changes in law or circumstances that
would result in any substantial dilution or enlargement of the rights granted
to, or available for, Grantee in respect of a Restricted Stock Unit or otherwise
as a participant in the Plan or which otherwise warrants equitable adjustment to
the terms and conditions of the Restricted Stock Unit because such event
interferes with the operation of the Plan, and notwithstanding any provision of
this Agreement to the contrary, in the event that the Committee or an authorized
officer of the Company determines that any amounts will be immediately taxable
to the Participant under Section 409A of the Code and related Department of
Treasury





9




guidance (or subject the Grantee to a penalty tax) in connection with the grant
or vesting of the Restricted Stock Unit or any other provision of the Restricted
Stock Unit Award Notice or this Agreement or the Plan, the Company may (a) adopt
such amendments to the Restricted Stock Unit, including amendments to this
Agreement (having prospective or retroactive effect), that the Committee or
authorized officer determines to be necessary or appropriate to preserve the
intended tax treatment of the Restricted Stock Unit and/or (b) take such other
actions as the Committee or authorized officer determines to be necessary or
appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance, including such Department of Treasury
guidance and other interpretive materials as may be issued after the date on
which such Restricted Stock Unit was awarded, but only to the extent permitted
under Code Section 409A and regulations and guidance thereunder.

SECTION 5.     MISCELLANEOUS PROVISIONS.

(a)             Rights as a Shareholder.  Neither the Grantee nor the Grantee’s
personal representative or permitted Transferee shall have any rights as a
shareholder with respect to any Unit Shares until the Grantee or his or her
personal representative or permitted Transferee becomes entitled to receive such
Unit Shares pursuant to this Agreement, the Plan and the applicable Restricted
Stock Unit Award Notice, and any such right shall also be subject to Sections
2(g) and 3(c) above.

(b)             Tenure.  Nothing in the Restricted Stock Unit Award Notice, this
Agreement or in the Plan shall confer upon the Grantee any right to continue in
the Company’s Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related
Employer) or of the Grantee, which rights are hereby expressly reserved by each,
to terminate his or her Service at any time and for any reason, with or without
cause.

(c)             Notification.  Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery to the Treasurer, General Counsel, Secretary or any Assistant Secretary
of the Company or five Business Days upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid
addressed to the Company.  A notice shall be addressed to the Company at its
principal executive office, marked to the attention of the Corporate Secretary,
and to the Grantee at the address that he or she most recently provided to the
Company.

(d)             Entire Agreement.  This Agreement, any related Restricted Stock
Unit Award Notice, the Plan and the Employment Agreement  constitute the entire
contract between the parties hereto with regard to the subject matter hereof and
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.

(e)             Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.





10




(f)              Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s personal representatives, heirs,
legatees and other permitted Transferees, assigns and the legal representatives,
heirs and legatees of the Grantee’s estate, whether or not any such person shall
have become a party to this Agreement and have agreed in writing to be joined
herein and be bound by the terms hereof.

(g)             Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, as such laws
are applied to contracts entered into and performed in such State.

SECTION 6.     DEFINITIONS.

(a)             “Code” shall mean the Internal Revenue Code of 1986, as amended
and as the same may be amended from time to time, and the regulations
promulgated thereunder.

(b)             “Company” shall mean Magellan Health, Inc., a Delaware
corporation, and any successor thereto.

(c)             “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

(d)             “Securities Act” shall mean the Securities Act of 1933, as
amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

(e)            “Share” shall mean a share of Ordinary Common Stock, $0.01 par
value per share, of the Company, as the same may generally be exchanged for or
changed into any other share of capital stock or other security of the Company
or any other company in connection with a transaction referred to in Section 4
above (and in the event of any such successive exchange or change, any security
resulting from any such successive exchange or change).

(f)              “Transfer” shall mean, with respect to any Restricted Stock
Unit or any Unit Share, any sale, assignment, transfer, alienation, conveyance,
gift, bequest by will or under intestacy laws, pledge, lien encumbrance or other
disposition, with or without consideration, of all or part of such Restricted
Stock Unit or any Unit Share, or of any beneficial interest therein, now or
hereafter owned by the Grantee, including by execution, attachments, levy or
similar process.

In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 



11




EXHIBIT C

FORM OF RELEASE

 

 



24




Form of Settlement Agreement and General Release

This letter agreement (the “Letter”) outlines the terms of your separation of
employment with Magellan Health, Inc. (the “Company”), effective the close of
business on __________________.  In connection with your termination, this
Letter will confirm the payments and entitlements due to you pursuant to the
Employment Agreement between you and the Company, dated as of ______________,
2019 (“Employment Agreement”) and these payments and entitlements (other than
the Accrued Amounts as defined in the Employment Agreement) are in addition to
any payments you would have received if you had not executed this Letter.  The
terms are as follows:

1.         As a settlement payment, pursuant to Section __ of the Employment
Agreement the Company shall pay or provide to you [list all payments and
entitlements under the Employment Agreement], at the times required in the
Employment Agreement or the applicable plan or award agreement.

2.         The Company and you agree that all payments made hereunder are
“wages” for purposes of FICA, FUTA and income tax withholding and such taxes
shall be withheld from the payments to be made hereunder.  Payments (other than
Accrued Amounts) shall be in consideration of both the release of all other
claims described below in Paragraph 3 and your continuing compliance with
Sections 7, 8, and 9 of the Employment Agreement.  You further agree that you
will submit any request for amounts owed as reimbursement for expenses incurred
during the course of your employment to _________________ within two (2) weeks
of your last day of employment.  No other sums (contingent or otherwise) shall
be paid to you in respect of your employment by the Company, and any such sums
(whether or not owed) are hereby expressly waived by you; provided, however,
that you (i) may elect to continue your health insurance coverage, as mandated
by COBRA, which may continue to the extent required by applicable law, and (ii)
shall be entitled to any vested rights you may have under any employee pension,
welfare benefit plan or LTIP Plan (as defined in the Employment Agreement) and
any applicable award agreement of the Company or its subsidiaries or
affiliates.  Notwithstanding the foregoing, you shall remain entitled to your
rights under Sections 6(e)(ii), 12 and 20 of the Employment Agreement.

3.         As a material inducement to the Company to agree to the terms of this
Letter and in consideration of the payments to be made by the Company to you,
you agree, with full understanding of the contents and legal effect of this
Letter and having the right and opportunity to consult with your counsel, to
release and discharge the Company, its shareholders, officers, directors,
supervisors, managers, members, employees, agents, representatives, attorneys,
parent companies, divisions, subsidiaries and affiliates, and all related
entities of any kind or nature, and its and their predecessors, successors,
heirs, executors, administrators, and assigns (collectively, the "Released
Parties") from any and all claims, actions, causes of action, grievances, suits,
charges, or complaints of any kind or nature whatsoever, that you ever had or
now have, whether fixed or contingent, liquidated or unliquidated, known or
unknown, suspected or unsuspected, and whether arising in tort, contract,
statute, or equity, before any federal, state, local, or private court, agency,
arbitrator, mediator, or other entity, regardless of the relief or
remedy.  Without limiting the generality of the foregoing, it being the
intention of the parties to make this release as broad and as general as the law
permits, this release specifically includes





 




any and all claims arising from any alleged violation by the Released Parties
under the Age Discrimination in Employment Act of 1967, as amended; the Fair
Labor Standards Act, as amended; Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1866, as amended by the Civil Rights Act of
1991 (42 U.S.C. § 1981); the Rehabilitation Act of 1973, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Americans with
Disabilities Act, as amended; the Family and Medical Leave Act, as amended; the
Equal Pay Act; the Worker Adjustment and Retraining Notification Act; Executive
Order 11246; Executive Order 11141; and other federal, state, and local laws
similar to any of them and any other statutory claim, employment or other
contract or implied contract claim, or common law claim for wrongful discharge,
breach of an implied covenant of good faith and fair dealing, defamation, or
invasion of privacy arising out of or involving your employment with the
Company, the termination of your employment with the Company, or involving any
continuing effects of your employment with the Company or termination of
employment with the Company; provided, that you do not waive or release (i) any
claims with respect to the right to enforce this Letter, or the Employment
Agreement with respect to your rights in the Employment Agreement which survive
your termination of employment as set forth in Sections 6(f) and 11 of the
Employment Agreement and Paragraph 2 of this Letter; (ii)  any rights to
indemnification (and advancement of expenses) and/or coverage under any
applicable directors’ and officers’ insurance policies as set forth in Section
20 of the Employment Agreement or as otherwise provided under the Company’s or
any subsidiary’s or affiliates’ corporate documents or their applicable
directors’ and officers’ insurance policies; (iii) your right to receive an
award from a Government Agency under its whistleblower program for reporting in
good faith a possible violation of law to such Government Agency; (iv) any
recovery to which you may be entitled pursuant to applicable workers’
compensation and unemployment insurance laws; (v) your right to challenge the
validity of this Agreement under the Age Discrimination in Employment Act, or
(vi) any right where a waiver is expressly prohibited by law or any right or
claim which arising after the date you execute this Letter.  For purposes of
this Letter, “Government Agency” means the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the U.S. Securities and Exchange Commission, the
Financial Industry Regulatory Authority, or any other self-regulatory
organization or any other federal, state or local governmental agency or
commission.  You further acknowledge that you are aware that statutes exist that
render null and void releases and discharges of any claims, rights, demands,
liabilities, action and causes of action which are unknown to the releasing or
discharging party at the time of execution of the release and discharge.  You
hereby expressly waive, surrender and agree to forego any protection to which
you would otherwise be entitled by virtue of the existence of any such statute
in any jurisdiction including, but not limited to, the State of Delaware, with
respect to claims released by you herein.

4.         For yourself, your heirs, executors, administrators, successors and
assigns, you agree not to bring, file, charge, claim, sue or cause, assist, or
permit to be brought, filed, charged or claimed any action, cause of action, or
proceeding regarding or in any way related to any of the claims released by you
in Paragraph 3 hereof, and further agree that this Letter is, will constitute
and may be pleaded as, a bar to any such claim, action, cause of action or
proceeding.  If any government agency or court assumes jurisdiction of any
charge, complaint, or cause of action covered by this Letter, you will not seek
and will not accept any personal equitable or monetary relief in connection with
such investigation, civil action, suit or legal proceeding.





2




5.         You acknowledge that this Letter does not limit or interfere with
your right, without notice to or authorization of the Company, to communicate
and cooperate in good faith with a Government Agency for the purpose of (i)
reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Agency, including by providing documents
or other information, or (iii) filing a charge or complaint with a Government
Agency.  Additionally, you shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made (a) in confidence to a federal, state, or local government official, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, (b) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; or (c) in court proceedings
if you file a lawsuit for retaliation by an employer for reporting a suspected
violation of law, or to your attorney in such lawsuit, provided that you must
file any document containing the trade secret under seal, and you may not
disclose the trade secret, except pursuant to court order.  Notwithstanding the
foregoing, under no circumstance will you be authorized to make any disclosures
as to which the Company may assert protections from disclosure under the
attorney-client privilege or the attorney work product doctrine, without prior
written consent of the Company’s General Counsel or another authorized officer
designated by the Company.

6.         From and after the date you execute this Letter, you represent that
you have not made, and agree that you will not make, to any third party any
disparaging, untrue, or misleading written or oral statements about or relating
to the Company or its products or services (or about or relating to any officer,
director, or employee of the Company).  The Company agrees to instruct its
then-current members of the Board of Directors and its then-current executive
officers of the Company (as defined in the Securities Exchange Act of 1934, as
amended and rules thereunder) not to defame or disparage you in any medium at
any time.  Notwithstanding the foregoing, any party may make truthful statements
to the extent required by applicable law, or any court or governmental or
self-regulatory agency.  In addition, you may make truthful statements without
breaching this Paragraph 6 in connection with the exercise of your rights under
Paragraph 5 of this Letter or to the extent necessary in connection with any
cooperation provided by you pursuant to Paragraph 13 of this Letter.

7.         You acknowledge and agree that you shall continue to be bound by the
terms and conditions of the Employment Agreement which continue to apply
following termination of your employment, including the protective covenants of
Sections 7, 8 and 9.

8.         If any provision of this Letter is found by a court to be invalid or
unenforceable, in whole or in part, then such provision will be construed and/or
modified or restricted to the extent and in the manner necessary to render it
valid and enforceable, or will be deemed excised from this Letter, and this
Letter will be construed and enforced to the maximum extent permitted by law, as
if such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be, so that, once modified, this Letter will be enforceable to
the maximum extent permitted by the law in existence at the time of the
requested enforcement.

9.         A waiver by the Company or you of a breach of any provision of this
Letter by the other party shall not operate or be construed as a waiver or
estoppel of any





3




subsequent breach by the Company or you, as applicable.  No waiver shall be
valid unless in writing and signed by an authorized officer of the Company and
you.

10.       (a)        Unless and until publicly disclosed by the Company or any
successor thereto, you agree that you will keep the terms and/or amounts set
forth in this Letter completely confidential and will not disclose any
information concerning this Letter's terms and amounts to any person other than
your attorney, accountant, tax advisor, or immediate family.  You understand and
agree that the terms of this Letter may be required to be disclosed by the
Company under securities or other laws or rules.  In addition, you may disclose
the terms and/or the amounts set forth in this Letter to the extent required by
applicable law, or any court or governmental or self-regulatory agency, in
connection with exercising your rights under Paragraph 5 of this Letter
Agreement or in connection with any dispute with respect to the enforcement of
the Employment Agreement or this Letter.

(b)        You represent and certify that you have carefully read and fully
understand all of the provisions and effects of this Letter, have knowingly and
voluntarily signed this Letter freely and without coercion, and acknowledge that
on ________________________, the Company advised you to consult with an attorney
prior to agreeing to the terms of this Letter and further advised you that you
had at least 45 days (until ____________) within which to consider the terms of
this Letter.  You are voluntarily signing this Letter and neither the Company
nor its agents, representatives, or attorneys made any representations
concerning the terms or effects of this Letter other than those contained in the
Letter itself.

(c)        You acknowledge that you have seven (7) days from the date this
Letter is executed by you in which to revoke your acceptance, and this Letter
will not be effective or enforceable until such seven (7)-day period has
expired.

11.       This Letter sets forth the entire agreement between the parties, and
fully supersedes any and all prior agreements or understandings between the
parties pertaining to actual or potential claims arising from your employment
with the Company or the termination of your employment with the Company (except
for claims not released by you in Paragraph 3 above); provided, however, that
all obligations and rights arising under the Employment Agreement, which are
incorporated by reference herein or which survive pursuant to Sections 6(f) and
11 of the Employment Agreement, will not be released, will be unaffected hereby
and will remain in full force and effect.

12.       If you or your heirs, executors, administrators, successors or assigns
(a) challenge the enforceability of this Letter, or (b) file a charge of
discrimination, a lawsuit, or a claim of any kind for any matter released by you
herein, you or your heirs, executors, administrators, successors or assigns
shall be obligated to tender back to the Company all payments made to you or
them under this Letter and to indemnify and hold harmless the Company from and
against all liability, costs and expenses, including attorneys’ fees, arising
out of said challenge or action by you, your heirs, executors, administrators,
successors or assigns.

13.       You agree that prior to your last day of employment you are expected
to fully assist the Company in the transition of files and projects with which
you have been involved, maintaining a professional and supportive position while
interacting with employees or





4




vendors.  In connection with any and all claims, disputes, negotiations,
investigations, lawsuits or administrative proceedings involving the Company of
which you have knowledge and which relate to matters which occurred during your
employment with the Company, you agree to make yourself reasonably available,
upon reasonable notice from the Company, and without the necessity of subpoena,
to provide information or documents, provide declarations or statements to the
Company, meet with attorneys or other representatives of the Company, prepare
for and give depositions or testimony, and/or otherwise cooperate in the
investigation, defense or prosecution of any or all such matters; provided such
cooperation is not adverse to your legal interests.  The Company agrees to
promptly reimburse you for all reasonable expenses occurred by you in connection
with any cooperation under this Paragraph 13.

14.       This Letter may not be altered, amended, or modified except in writing
signed by both you and the Company.

15.       This Letter shall be governed by, and construed in accordance with,
the laws of the State of Delaware and any court action commenced to enforce this
Release shall have as its sole and exclusive venue of the courts of Delaware.

PLEASE READ THIS LETTER AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT.  THIS LETTER CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT,
EXCEPT AS OTHERWISE PROVIDED IN THIS RELEASE.

If you have any questions, please call me.  Please also call me if you have a
change of address or telephone number since the Company will send you a Form W-2
at the end of the year and I may need to contact you with additional benefits
information.

 

 

 

 

 

 

 

    

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Magellan Health, Inc.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I voluntarily agree and accept the terms of this Letter.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5




SCHEDULE I

ADVISORY BOARDS

 

     Allied BioScience, Inc.

     CareCentrix, Inc.

 

25

